 



Exhibit 10.23
LEASE
BY AND BETWEEN
JERONIMO TECHNOLOGY PARTNERS LLC,
a California limited liability company
as Landlord
and
SILICON IMAGE, INC.
a Delaware corporation
as Tenant
September 22, 2005

 



--------------------------------------------------------------------------------



 



Table Of Contents

              Page
ARTICLE 1 REFERENCE
    1  
 
       
1.1 References
    1  
 
       
ARTICLE 2 LEASED PREMISES, TERM AND POSSESSION
    3  
 
       
2.1 Demise Of Leased Premises
    3  
2.2 Right To Use Common Areas
    3  
2.3 Lease Commencement Date And Lease Term
    3  
2.4 Delivery Of Possession
    3  
2.5 Acceptance Of Possession; Performance Of Improvement Work
    3  
2.6 Surrender Of Possession
    4  
 
       
ARTICLE 3 RENT, LATE CHARGES AND SECURITY DEPOSITS
    4  
 
       
3.1 Base Monthly Rent
    4  
3.2 Additional Rent
    4  
3.3 Year-End Adjustments
    5  
3.4 Late Charge, And Interest On Rent In Default
    5  
3.5 Payment Of Rent
    5  
3.6 Prepaid Rent
    5  
3.7 Security Deposit
    5  
 
       
ARTICLE 4 USE OF LEASED PREMISES AND COMMON AREA
    6  
 
       
4.1 Permitted Use
    6  
4.2 General Limitations On Use
    6  
4.3 Noise And Emissions
    6  
4.4 Trash Disposal
    6  
4.5 Parking
    7  
4.6 Signs
    7  
4.7 Compliance With Laws And Restrictions
    7  
4.8 Compliance With Insurance Requirements
    7  
4.9 Landlord’s Right To Enter
    8  
4.10 Use Of Common Areas
    8  
4.11 Environmental Protection
    8  
4.12 Rules And Regulations
    10  
4.13 Reservations
    10  
 
       
ARTICLE 5 REPAIRS, MAINTENANCE, SERVICES AND UTILITIES
    10  
 
       
5.1 Repair And Maintenance
    10  
5.2 Services
    10  
5.3 Security
    12  
5.4 Energy And Resource Consumption
    12  
5.5 Limitation Of Landlord’s Liability
    13  
 
       
ARTICLE 6 ALTERATIONS AND IMPROVEMENTS
    13  
 
       
6.1 By Tenant
    13  
6.2 Ownership Of Improvements
    13  
6.3 Alterations Required By Law
    14  
6.4 Liens
    14  
 
       
ARTICLE 7 ASSIGNMENT AND SUBLETTING BY TENANT
    14  
 
       
7.1 By Tenant
    14  
7.2 Merger, Reorganization, or Sale of Assets
    15  
7.3 Landlord’s Election
    15  
7.4 Conditions To Landlord’s Consent
    16  

 i

 



--------------------------------------------------------------------------------



 



Table Of Contents
(CONTINUED)

              Page
7.5 Assignment Consideration And Excess Rentals Defined
    17  
7.6 Payments
    17  
7.7 Good Faith
    17  
7.8 Effect Of Landlord’s Consent
    17  
 
       
ARTICLE 8 LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY
    17  
 
       
8.1 Limitation On Landlord’s Liability And Release
    17  
8.2 Tenant’s Indemnification Of Landlord
    18  
 
       
ARTICLE 9 INSURANCE
    18  
 
       
9.1 Tenant’s Insurance
    18  
9.2 Landlord’s Insurance
    19  
9.3 Mutual Waiver Of Subrogation
    20  
 
       
ARTICLE 10 DAMAGE TO LEASED PREMISES
    20  
 
       
10.1 Landlord’s Duty To Restore
    20  
10.2 Insurance Proceeds
    20  
10.3 Landlord’s Right To Terminate
    20  
10.4 Tenant’s Right To Terminate
    20  
10.5 Tenant’s Waiver
    21  
10.6 Abatement Of Rent
    21  
 
       
ARTICLE 11 CONDEMNATION
    21  
 
       
11.1 Tenant’s Right To Terminate
    21  
11.2 Landlord’s Right To Terminate
    21  
11.3 Restoration
    21  
11.4 Temporary Taking
    21  
11.5 Division Of Condemnation Award
    21  
11.6 Abatement Of Rent
    22  
11.7 Taking Defined
    22  
 
       
ARTICLE 12 DEFAULT AND REMEDIES
    22  
 
       
12.1 Events Of Tenant’s Default
    22  
12.2 Landlord’s Remedies
    23  
12.3 Landlord’s Default And Tenant’s Remedies
    24  
12.4 Limitation Of Tenant’s Recourse
    24  
12.5 Tenant’s Waiver
    24  
 
       
ARTICLE 13 GENERAL PROVISIONS
    25  
 
       
13.1 Taxes On Tenant’s Property
    25  
13.2 Holding Over
    25  
13.3 Subordination To Mortgages
    25  
13.4 Tenant’s Attornment Upon Foreclosure
    26  
13.5 Mortgagee Protection
    26  
13.6 Estoppel Certificate
    26  
13.7 Tenant’s Financial Information
    26  
13.8 Transfer By Landlord
    26  
13.9 Force Majeure
    27  
13.10 Notices
    27  
13.11 Attorneys’ Fees and Costs
    27  
13.12 Definitions
    27  
13.13 General Waivers
    29  
13.14 Miscellaneous
    30  

 ii

 



--------------------------------------------------------------------------------



 



Table Of Contents
(CONTINUED)

              Page
13.15 Patriot Act Compliance
    30  
 
       
ARTICLE 14 CORPORATE AUTHORITY BROKERS AND ENTIRE AGREEMENT
    31  
 
       
14.1 Corporate Authority
    31  
14.2 Brokerage Commissions
    31  
14.3 Entire Agreement
    31  
14.4 Landlord’s Representations
    31  
 
       
ARTICLE 15 OPTION TO EXTEND
    31  
 
       
ARTICLE 16 RIGHT OF FIRST OFFER
    33  

 iii

 



--------------------------------------------------------------------------------



 



LEASE
     This Lease, dated September 22, 2005 for reference purposes only, is made
by and between Jeronimo Technology Partners LLC, a California limited liability
company (“Landlord”), and Silicon Image, Inc., a Delaware corporation
(“Tenant”), to be effective and binding upon the parties as of the date the last
of the designated signatories to this Lease shall have executed this Lease (the
“Effective Date of this Lease”).
ARTICLE 1
REFERENCE
1.1 References. All references in this Lease (subject to any further
clarifications contained in this Lease) to the following terms shall have the
following meaning or refer to the respective address, person, date, time period,
amount, percentage, calendar year or fiscal year as below set forth:

         
 
  Tenant’s Address for Notice:   Silicon Image, Inc.
 
      1060 East Arques Avenue
 
      Sunnyvale, CA 94085
 
       
 
  Tenant’s Representative:   Richard Zyhylij
 
       
 
  Landlord’s Address for Notices:   c/o Menlo Equities LLC
 
      490 California Avenue
 
      4th Floor
 
      Palo Alto, California 94306
 
       
 
      With a copy to
 
      c/o Menlo Equities LLC
 
      4400 MacArthur Boulevard, Suite 380
 
      Newport Beach, CA 92660
 
       
 
  Landlord’s Representative:   Henry Bullock/Richard Holmstrom
 
  Phone Number:   (650) 326-9300 
 
       
 
      Chad Iverson
 
      (949) 757-1521 
 
       
 
  Lease Commencement Date:   December 1, 2005
 
       
 
  Lease Expiration Date:   November 30, 2008
 
       
 
  Options to Extend:   One option to extend, for a term of three (3) years.
 
       
 
  One Month’s Prepaid Rent:   $41,539.60 
 
       
 
  Tenant’s Security Deposit:   $44,117.92 
 
       
 
  Late Charge Amount:   Five Percent (5%) of the Delinquent Amount
 
       
 
  Tenant’s Required Liability    
 
  Coverage:   $3,000,000 Combined Single Limit
 
       
 
  Tenant’s Broker(s):   Cushman & Wakefield
 
       
 
  Property:   That certain real property situated in the City of Irvine, County
of Orange, State of California, as presently improved with two buildings, which
real property is shown on the Site Plan attached hereto as Exhibit “A” and is
commonly known as or otherwise described as follows: 9401 & 9501 Jeronimo Road,
Irvine, California.
 
       
 
  Building:   That certain building on the Property in which the Leased Premises
are located commonly known as 9501 Jeronimo Road, Irvine, California (the
“Building”), which Building is shown outlined on Exhibit “A” hereto.

1.



--------------------------------------------------------------------------------



 



         
 
  Common Areas:   The term “Common Areas” shall mean all areas in the Building
and the Property not reserved for the exclusive use of Landlord, Tenant or any
other tenant limitation, plazas, walkways, private roadways, loading docks,
parking areas, landscaped areas, and the areas devoted to corridors, fire
vestibules, stairways, elevator foyers, lobbies, electric and telephone closets,
rest rooms, mechanical rooms and other similar facilities for the benefit of all
tenants (or invitees) or servicing the Building as a whole. Landlord reserves
the right to make changes to the Common Areas as it deems reasonably necessary.
 
       
 
  Leased Premises:   The Leased Premises shall consist of approximately 28,648
rentable square feet known as Suite 200 on the second floor of the Building and
designated on Exhibit A.
 
       
 
  Tenant’s Expense Share:   The term “Tenant’s Expense Share” shall mean the
percentage obtained by dividing the rentable square footage of the Leased
Premises at the time of calculation by the rentable square footage of the
Building at the time of calculation. In the event that the rentable square
footage of the Leased Premises or the Building is otherwise changed, Tenant’s
Expense Share shall be recalculated to equal the percentage described in the
first sentence of this paragraph, so that the aggregate Tenant’s Expense Share
of all tenants of the Building shall equal 100%. Tenant’s Expense Share is
subject to adjustment as set forth in Paragraphs 13.12(b) and 13.12 (c).
 
       
 
  Base Monthly Rent:   “Base Monthly Rent” shall mean the following:

                      Months   Rate/SF/MO   Rent  
 
  1   $0   Abated
 
  2-12   $1.45   $ 41,539.60  
 
  13-24   $1.49   $ 42,685.52  
 
  25-36   $1.54   $ 44,117.92  

     
Base Year
  Calendar year 2006
 
   
Permitted Use:
  General office, engineering and related legal uses.
 
   
Parking Spaces:
  78 parking spaces on an unassigned and unreserved basis and subject to the
provisions of Paragraph 4.5 herein. There shall be no separate charge for
parking during the initial Lease Term.
 
   
Exhibits:
  The term “Exhibits” shall mean the Exhibits of this Lease which are described
as follows:
 
   
 
  Exhibit “A” – Floor Plan
 
   
 
  Exhibit “B” – Tenant Work Letter
 
   
 
  Exhibit “C” – Sample Form Subordination, Nondisturbance and Attornment
Provisions
 
   
 
  Exhibit “D” – Sample Form of Tenant Estoppel Certificate
 
   
 
  Exhibit “E” – Rules and Regulations

2.



--------------------------------------------------------------------------------



 



ARTICLE 2
LEASED PREMISES, TERM AND POSSESSION
2.1 Demise Of Leased Premises.
     (a) Landlord (as successor to LBA-VF III, LLC) and Tenant are parties to
that certain Office Lease with respect to approximately 90,898 rentable square
feet in the Building (the “Existing Lease”). In lieu of Tenant exercising its
Right to Terminate Lease as provided in Rider 5 to the Existing Lease, Landlord
and Tenant are entering into a new lease agreement, as set forth herein, and
terminating the Existing Lease. The effectiveness of this Lease is conditioned
upon the Landlord and Tenant entering into an amendment which terminates the
Existing Lease, waives payment of any Termination Consideration (as defined in
the Existing Lease), transfers a portion of the security deposit here thereunder
to be applied to the Security Deposit required herein to and decreases the size
of the premises leased by Tenant.
     (b) Subject to the provisions of Paragraph 2.1(a) above, Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord for Tenant’s own use in
the conduct of Tenant’s business and not for purposes of speculating in real
estate, for the Lease Term and upon the terms and subject to the conditions of
this Lease, that certain interior space described in Article 1 as the Leased
Premises, reserving and excepting to Landlord the right to fifty percent (50%)
of all assignment consideration and excess rentals as provided in Article 7
below. Tenant’s lease of the Leased Premises, together with the appurtenant
right to use the Common Areas as described in Paragraph 2.2 below, shall be
conditioned upon and be subject to the continuing compliance by Tenant with
(i) all the terms and conditions of this Lease, (ii) all Laws and Restrictions
governing the use or occupancy of the Leased Premises and the Property,
(iii) all easements and other matters now of public record respecting the use of
the Leased Premises and Property, and (iv) all reasonable rules and regulations
from time to time established by Landlord. Notwithstanding any provision of this
Lease to the contrary, Landlord hereby reserves to itself and its designees all
rights of access, use and occupancy of the Building roof, and Tenant shall have
no right of access, use or occupancy of the Building roof except (if at all) to
the extent required in order to enable Tenant to perform Tenant’s maintenance
and repair obligations pursuant to this Lease. Tenant shall have the right to
use the Leased Premises and Common Areas on a 24-hours a day, 7-days a week
basis, subject to the provisions of this Lease.
2.2 Right To Use Common Areas. As an appurtenant right to Tenant’s right to the
use and occupancy of the Leased Premises, Tenant shall have the right to use the
Common Areas in conjunction with its use of the Leased Premises solely for the
purposes for which they were designated and intended and for no other purposes
whatsoever. Tenant’s right to so use the Common Areas shall be subject to the
limitations on such use as set forth in Article 1 and shall terminate
concurrently with any termination of this Lease.
2.3 Lease Commencement Date And Lease Term. Subject to Paragraph 2.4 below, the
term of this Lease shall begin, and the Lease Commencement Date shall be deemed
to have occurred on the date set forth in Article 1 (the “Lease Commencement
Date”). Provided however, if Tenant commences regular business operations in the
Leased Premises prior thereto, then the Lease Commencement Date shall be the
date of commencement of Tenant’s business operations in the Premises. The term
of this Lease shall in all events end on the Lease Expiration Date (as set forth
in Article 1). The Lease Term shall be that period of time commencing on the
Lease Commencement Date and ending on the Lease Expiration Date (the “Lease
Term”). If for any reason the Lease Commencement Date occurs pursuant to the
terms of this Lease on a day other than the first day of a calendar month, the
period commencing on the Lease Commencement Date and ending on the last day of
the calendar month in which the Lease Commencement Date occurs shall be an
initial “Stub Period” which shall be added to the initial Lease Term, and Tenant
shall pay all rent and other charges with respect to such Stub Period on a
prorated basis at the same rate applicable to the first full calendar month of
this Lease. Following such Stub Period and commencing as of the first day of the
first full calendar month following the month in which the Lease Commencement
Date occurs, Tenant shall commence the payment of rent and other charges payable
hereunder as if the initial Lease Term has actually commenced on such date. The
use of the Stub Period described above is intended to provide for ease of
administration and calculation of all amounts owed hereunder, since all rental
adjustments will be determined as of the first day of a calendar month and the
Term of the Lease will end as of the last day of a calendar month (unless
earlier terminated pursuant to the terms hereof).
2.4 Delivery Of Possession. Tenant is in possession of the Leased Premises
pursuant to the Existing Lease.
2.5 Acceptance Of Possession; Performance Of Improvement Work. Tenant has
occupied the Leased Premises since 2000 pursuant to the Existing Lease and is
fully familiar with its condition and operations. Tenant formally accepts same
in its current condition AS-IS and WITH ALL FAULTS. As soon as commercially
reasonable after execution of this Lease, Tenant shall, pursuant to the Work
Letter,

3.



--------------------------------------------------------------------------------



 



perform the work and make the installations in the Leased Premises substantially
as set forth in the Work Letter (such work and installations hereinafter
referred to as the “Improvement Work”).
2.6 Surrender Of Possession. Immediately prior to the expiration or upon the
sooner termination of this Lease, Tenant shall remove all of Tenant’s signs from
the exterior of the Building and shall remove all of Tenant’s equipment
(excluding telecommunications wiring and cabling), trade fixtures, furniture,
supplies, wall decorations and other personal property from within the Leased
Premises, the Building and the Common Areas, and shall vacate and surrender the
Leased Premises, the Building, the Common Areas and the Property to Landlord in
the same condition, broom clean, as existed at the Lease Commencement Date,
reasonable wear and tear excepted. Tenant shall repair all damage to the Leased
Premises, the exterior of the Building and the Common Areas caused by Tenant’s
removal of Tenant’s property. Tenant shall, with respect to telecommunications
wiring and cabling, leave the same in good condition and repair (reasonable wear
and tear excepted) and labeled and/or coded sufficiently so that Landlord can
readily determine the origin, destination and function of the wires and cables.
Tenant shall patch and refinish, to Landlord’s reasonable satisfaction, all
penetrations made by Tenant or its employees to the floor, walls or ceiling of
the Leased Premises, whether such penetrations were made with Landlord’s
approval or not. Tenant shall repair all damage caused by Tenant to the exterior
surface of the Building and the paved surfaces of the Common Areas (reasonable
wear and tear excepted) and, where necessary, replace or resurface same.
Additionally, to the extent that Landlord shall have notified or is deemed to
have notified Tenant in writing at the time the improvements were completed that
it desired to have certain improvements made by Tenant or at the request of
Tenant removed at the expiration or sooner termination of the Lease, Tenant
shall, upon the expiration or sooner termination of the Lease, remove any such
improvements constructed or installed by Landlord or Tenant and repair all
damage caused by such removal. If the Leased Premises, the Building, the Common
Areas and the Property are not surrendered to Landlord in the condition required
by this paragraph at the expiration or sooner termination of this Lease,
Landlord may, at Tenant’s expense, so remove Tenant’s signs, property and/or
improvements not so removed and make such repairs and replacements not so made
or hire, at Tenant’s expense, independent contractors to perform such work.
Tenant shall be liable to Landlord for all costs incurred by Landlord in
returning the Leased Premises, the Building and the Common Areas to the required
condition, together with interest on all costs so incurred from the date paid by
Landlord at the then maximum rate of interest not prohibited or made usurious by
law until paid. Tenant shall pay to Landlord the amount of all costs so incurred
plus such interest thereon, within ten (10) days of Landlord’s billing Tenant
for same. Tenant shall indemnify Landlord against loss or liability resulting
from delay by Tenant in surrendering the Leased Premises, including, without
limitation, any claims made by any succeeding Tenant or any losses to Landlord
with respect to lost opportunities to lease to succeeding tenants.
ARTICLE 3
RENT, LATE CHARGES AND SECURITY DEPOSITS
3.1 Base Monthly Rent. Commencing on the Lease Commencement Date (as determined
pursuant to Paragraph 2.3 above) and continuing throughout the Lease Term,
Tenant shall pay to Landlord, without prior demand therefor, in advance on the
first day of each calendar month, the amount set forth as “Base Monthly Rent” in
Article 1 (the “Base Monthly Rent”).
3.2 Additional Rent. In addition to the Base Monthly Rent and to the extent not
required by Landlord to be contracted for and paid directly by Tenant, Tenant
shall pay to Landlord as additional rent (the “Additional Rent”) the following
amounts:
     (a) Commencing as of January 1, 2007, an amount equal to the Property
Expense Increase (as defined in Article 13) incurred by Landlord. Payment shall
be made as follows: Landlord shall deliver to Tenant a reasonably detailed
written statement of Landlord’s reasonable estimate of the Property Expense
Increase which it anticipates will be paid or incurred for the ensuing calendar
year, as Landlord may determine, and Tenant shall pay to Landlord an amount
equal to the estimated amount of such Property Expense Increase for such year in
equal monthly installments during such ensuing year with the installments of
Base Monthly Rent. Landlord reserves the right to revise such estimate from time
to time the methods of billing Tenant for any given expense or group of expenses
or the periodic basis on which such expenses are billed consistent with
generally accepted building accounting procedures;
     (b) Landlord’s share of the consideration received by Tenant upon certain
assignments and sublettings as required by Article 7;
     (c) Any legal fees and costs that Tenant is obligated to pay or reimburse
to Landlord pursuant to Article 13; and
     (d) Any other charges or reimbursements due Landlord from Tenant pursuant
to the terms of this Lease.

4.



--------------------------------------------------------------------------------



 



3.3 Year-End Adjustments. Landlord shall furnish to Tenant within four months
following the end of the applicable calendar or fiscal year, as the case may be,
a statement setting forth (i) the amount of such expenses paid or incurred
during the just ended calendar or fiscal year, as appropriate, and (ii) the
amount that Tenant has paid to Landlord for credit against such expenses for
such period. If Tenant shall have paid more than its obligation for such
expenses for the stated period, Landlord shall, at its election, either
(i) credit the amount of such overpayment toward the next ensuing payment or
payments of Additional Rent that would otherwise be due or (ii) refund in cash
to Tenant the amount of such overpayment. If such year-end statement shall show
that Tenant did not pay its obligation for such expenses in full, then Tenant
shall pay to Landlord the amount of such underpayment within thirty (30) days
from Landlord’s billing of same to Tenant. The provisions of this Paragraph
shall survive the expiration or sooner termination of this Lease. Tenant shall
have the right, to be exercised not more than once during any calendar year,
within sixty (60) days after Landlord’s final statement, to audit Operating
Expenses for the prior year, and to examine Landlord’s records relating to the
same. Any such audit shall be conducted during the normal business hours of
Landlord and at Landlord’s office upon not less than thirty (30) days advance
written notice. Such audit and examination shall be conducted only by an
independent certified public accountant which shall not be compensated for such
audit and review on a contingency basis. No audit may be conducted at any time
Tenant is in Default of its obligations under this Lease (as defined in
Article 12), regardless of any notice or cure period. Any audit report must be
delivered to Landlord within one hundred eighty (180) days after Landlord’s
final statement for the year being audited. The costs of any such audit shall be
borne by Tenant, provided, however, that in the event such audit reveals that
the amounts charged to Tenant were more than seven percent (7%) greater than the
amounts permitted by this Lease to be charged to Tenant, then Landlord shall pay
the reasonable costs of that audit. In addition, Landlord shall pay to Tenant,
within ten (10) days of notice thereof, any amounts determined to be owed to
Tenant as a result of such audit.
3.4 Late Charge, And Interest On Rent In Default. Tenant acknowledges that the
late payment by Tenant of any monthly installment of Base Monthly Rent or any
Additional Rent will cause Landlord to incur certain costs and expenses not
contemplated under this Lease, the exact amounts of which are extremely
difficult or impractical to fix. Such costs and expenses will include without
limitation, administration and collection costs and processing and accounting
expenses. Therefore, if any installment of Base Monthly Rent is not received by
Landlord from Tenant within five (5) calendar days after the same becomes due,
Tenant shall immediately pay to Landlord a late charge in an amount equal to the
amount set forth in Article 1 as the “Late Charge Amount,” and if any Additional
Rent is not received by Landlord when the same becomes due, Tenant shall
immediately pay to Landlord a late charge in an amount equal to 5% of the
Additional Rent not so paid. Landlord and Tenant agree that this late charge
represents a reasonable estimate of such costs and expenses and is fair
compensation to Landlord for the anticipated loss Landlord would suffer by
reason of Tenant’s failure to make timely payment. In no event shall this
provision for a late charge be deemed to grant to Tenant a grace period or
extension of time within which to pay any rental installment or prevent Landlord
from exercising any right or remedy available to Landlord upon Tenant’s failure
to pay each rental installment due under this Lease when due, including the
right to terminate this Lease. If any rent remains delinquent for a period in
excess of five (5) calendar days, then, in addition to such late charge, Tenant
shall pay to Landlord interest on any rent that is not so paid from said fifth
day at the then maximum rate of interest not prohibited or made usurious by Law
until paid.
3.5 Payment Of Rent. Except as specifically provided otherwise in this Lease,
all rent shall be paid in lawful money of the United States, without any
abatement, reduction or offset for any reason whatsoever, to Landlord at such
address as Landlord may designate from time to time. Tenant’s obligation to pay
Base Monthly Rent and all Additional Rent shall be appropriately prorated at the
commencement and expiration of the Lease Term. The failure by Tenant to pay any
Additional Rent as required pursuant to this Lease when due shall be treated the
same as a failure by Tenant to pay Base Monthly Rent when due, and Landlord
shall have the same rights and remedies against Tenant as Landlord would have
had Tenant failed to pay the Base Monthly Rent when due.
3.6 Prepaid Rent. Tenant shall, upon execution of this Lease, pay to Landlord
the amount set forth in Article 1 as “One Month’s Prepaid Rent” as prepayment of
rent for credit against the first payment of Base Monthly Rent and Additional
Rent due hereunder.
3.7 Security Deposit. Tenant has deposited or shall deposit concurrently with
Tenant’s execution of this Lease, with Landlord the amount set forth in
Article 1 as the “Security Deposit” as security for the performance by Tenant of
the terms of this Lease to be performed by Tenant, and not as prepayment of
rent. Tenant hereby grants to Landlord a security interest in the Security
Deposit, including but not limited to replenishments thereof. Landlord may apply
such portion or portions of the Security Deposit as are reasonably necessary for
the following purposes: (i) to remedy any default by Tenant in the payment of
Base Monthly Rent or Additional Rent or a late charge or interest on defaulted
rent, or any other monetary payment obligation of Tenant under this Lease;
(ii) to repair damage to the Leased Premises, the Building or the Common Areas
caused or permitted to occur by Tenant; (iii) to clean and restore and repair
the Leased Premises, the Building or the Common Areas following their surrender
to Landlord if not surrendered in the condition required pursuant to the
provisions of Article 2, (iv) to remedy any other

5.



--------------------------------------------------------------------------------



 



default of Tenant to the extent permitted by Law including, without limitation,
paying in full on Tenant’s behalf any sums claimed by materialmen or contractors
of Tenant to be owing to them by Tenant for work done or improvements made at
Tenant’s request to the Leased Premises, and (v) to cover any other expense,
loss or damage which Landlord may suffer due to Tenant’s default. In this
regard, Tenant hereby waives any restriction on the uses to which the Security
Deposit may be applied as contained in Section 1950.7(c) of the California Civil
Code and/or any successor statute. In the event the Security Deposit or any
portion thereof is so used, Tenant shall pay to Landlord, promptly upon demand,
an amount in cash sufficient to restore the Security Deposit to the full
original sum. Landlord shall not be deemed a trustee of the Security Deposit.
Landlord may use the Security Deposit in Landlord’s ordinary business and shall
not be required to segregate it from Landlord’s general accounts. Tenant shall
not be entitled to any interest on the Security Deposit. If Landlord transfers
the Building or the Property during the Lease Term, Landlord may pay the
Security Deposit to any subsequent owner in conformity with the provisions of
Section 1950.7 of the California Civil Code and/or any successor statute, in
which event the transferring landlord shall be released from all liability for
the return of the Security Deposit. Tenant specifically grants to Landlord (and
Tenant hereby waives the provisions of California Civil Code Section 1950.7 to
the contrary) a period of ninety days following a surrender of the Leased
Premises by Tenant to Landlord within which to inspect the Leased Premises, make
required restorations and repairs, receive and verify workmen’s billings
therefor, and prepare a final accounting with respect to the Security Deposit.
Landlord shall return the Security Deposit, less any permitted deductions, to
Tenant promptly at the end of such period. In no event shall the Security
Deposit or any portion thereof, be considered prepaid rent.
ARTICLE 4
USE OF LEASED PREMISES AND COMMON AREA
4.1 Permitted Use. Tenant shall be entitled to use the Leased Premises solely
for the “Permitted Use” as set forth in Article 1 and for no other purpose
whatsoever. Tenant shall continuously and without interruption occupy the Leased
Premises for such purpose for the entire Lease Term. Any discontinuance of such
use for a period of sixty consecutive calendar days shall be, at Landlord’s
election, a Default by Tenant under the terms of this Lease unless Tenant is
exercising diligent efforts to find a subtenant or assignee, in which case
Tenant shall have the right to vacate the Leased Premises, provided Tenant
maintains the Leased Premises in the same condition as otherwise required by the
terms of this Lease. Tenant shall have the right to use the Common Areas in
conjunction with its Permitted Use of the Leased Premises solely for the
purposes for which they were designed and intended and for no other purposes
whatsoever.
4.2 General Limitations On Use. Tenant shall not do or permit anything to be
done in or about the Leased Premises, the Building, the Common Areas or the
Property which does or could (i) jeopardize the structural integrity of the
Building or (ii) cause damage to any part of the Leased Premises, the Building,
the Common Areas or the Property. Tenant shall not operate any equipment within
the Leased Premises which does or could (A) injure, vibrate or shake the Leased
Premises or the Building, (B) damage, overload or impair the efficient operation
of any electrical, plumbing, heating, ventilating or air conditioning systems
within or servicing the Leased Premises or the Building, or (C) damage or impair
the efficient operation of the sprinkler system (if any) within or servicing the
Leased Premises or the Building. Tenant shall not install any equipment or
antennas on or make any penetrations of the exterior walls or roof of the
Building. Tenant shall not affix any equipment to or make any penetrations or
cuts in the floor, ceiling, walls or roof of the Leased Premises. Tenant shall
not place any loads upon the floors, walls, ceiling or roof systems which could
endanger the structural integrity of the Building or damage its floors,
foundations or supporting structural components. Tenant shall not place any
explosive, flammable or harmful fluids or other waste materials in the drainage
systems of the Leased Premises, the Building, the Common Areas or the Property.
Tenant shall not drain or discharge any fluids in the landscaped areas or across
the paved areas of the Property. Tenant shall not use any of the Common Areas
for the storage of its materials, supplies, inventory or equipment and all such
materials, supplies, inventory or equipment shall at all times be stored within
the Leased Premises. Tenant shall not commit nor permit to be committed any
waste in or about the Leased Premises, the Building, the Common Areas or the
Property.
4.3 Noise And Emissions. All noise generated by Tenant in its use of the Leased
Premises shall be confined or muffled so that it does not interfere with the
businesses of or annoy the occupants and/or users of adjacent properties. All
dust, fumes, odors and other emissions generated by Tenant’s use of the Leased
Premises shall be sufficiently dissipated in accordance with sound environmental
practice and exhausted from the Leased Premises in such a manner so as not to
interfere with the businesses of or annoy the occupants and/or users of adjacent
properties, or cause any damage to the Leased Premises, the Building, the Common
Areas or the Property or any component part thereof or the property of adjacent
property owners.
4.4 Trash Disposal. Tenant shall provide trash bins or other adequate garbage
disposal facilities within the Leased Premises sufficient for the interim
disposal of all of its trash, garbage and waste. All such trash, garbage and
waste temporarily stored in such areas shall be stored in such a manner so that
it

6.



--------------------------------------------------------------------------------



 



is not visible from outside of such areas, and Landlord shall cause such trash,
garbage and waste to be regularly removed from the Leased Premises. Tenant shall
keep the Leased Premises and the Common Areas free and clear of all of Tenant’s
trash, garbage, waste and/or boxes, pallets and containers containing same at
all times.
4.5 Parking. Tenant, its employees, contractors, agents and invitees may not use
more than the number of parking spaces allocated to Tenant in Article 1. Tenant
shall not, at any time, park or permit to be parked any recreational vehicles,
inoperative vehicles or equipment in the Common Areas or on any portion of the
Property. Tenant agrees to assume responsibility for compliance by its employees
and invitees with the parking provisions contained herein. If Tenant or its
employees park any vehicle within the Property in violation of these provisions,
then Landlord may, upon prior written notice to Tenant giving Tenant one (1) day
(or any applicable statutory notice period, if longer than one (1) day) to
remove such vehicle(s), in addition to any other remedies Landlord may have
under this Lease, charge Tenant, as Additional Rent, and Tenant agrees to pay,
as Additional Rent, One Hundred Dollars ($100) per day for each day or partial
day that each such vehicle is so parked within the Property. Landlord reserves
the right to grant easements and access rights to others for use of the parking
areas on the Property, provided that such grants do not materially interfere
with Tenant’s use of the parking areas.
4.6 Signs. Tenant may maintain the signage existing as of the date of this
Lease, subject to the terms and conditions set forth herein, except that
Tenant’s Building and monument signage shall be non-exclusive commencing as of
the lease Commencement Date Except for the foregoing, Tenant shall not place or
install on or within any portion of the Leased Premises, the exterior of the
Building, the Common Areas or the Property any sign, advertisement, banner,
placard, or picture which is visible from the exterior of the Leased Premises.
Tenant shall not place or install on or within any portion of the Leased
Premises, the exterior of the Building, the Common Areas or the Property any
business identification sign which is visible from the exterior of the Leased
Premises until Landlord shall have approved in writing and in its sole
discretion the location, size, content, design, method of attachment and
material to be used in the making of such sign; provided, however, that so long
as such signs are normal and customary business directional or identification
signs within the Building, Tenant shall not be required to obtain Landlord’s
approval. Any sign, once approved by Landlord, shall be installed at Tenant’s
sole cost and expense and only in strict compliance with Landlord’s approval and
any applicable Laws and Restrictions, using a person approved by Landlord to
install same. Landlord may remove any signs (which have not been approved in
writing by Landlord), advertisements, banners, placards or pictures so placed by
Tenant on or within the Leased Premises, the exterior of the Building, the
Common Areas or the Property and charge to Tenant the cost of such removal,
together with any costs incurred by Landlord to repair any damage caused
thereby, including any cost incurred to restore the surface (upon which such
sign was so affixed) to its original condition. Tenant shall remove all of
Tenant’s signs, repair any damage caused thereby, and restore the surface upon
which the sign was affixed to its original condition, all to Landlord’s
reasonable satisfaction, upon the termination of this Lease. The sign rights
granted herein are personal to the original Tenant executing this Lease and may
not be assigned, voluntarily or involuntarily, to any person or entity, except
that Tenant may assign its sign rights hereunder to an assignee of all of
Tenant’s rights under this Lease. The rights granted to the original Tenant
hereunder are not assignable separate and apart form this Lease, nor may any
right granted herein be separated from this Lease in any manner, either by
reservation or otherwise.
4.7 Compliance With Laws And Restrictions. Except to the extent any failure to
observe or comply arises due to the acts or omissions of Landlord, its
employees, contractors or agents, Tenant shall abide by and shall promptly
observe and comply with, at its sole cost and expense, all Laws and Restrictions
respecting the use and occupancy of the Leased Premises, the Building, the
Common Areas or the Property including, without limitation, Title 24, building
codes, the Americans with Disabilities Act and the rules and regulations
promulgated thereunder, and all Laws governing the use and/or disposal of
hazardous materials, and shall cause its employees, guests, customers, invitees,
vendors, and contractors to do the same, and shall defend with competent
counsel, indemnify and hold Landlord harmless from any claims, damages or
liability resulting from Tenant’s failure to so abide, observe, or comply.
Tenant’s obligations hereunder shall survive the expiration or sooner
termination of this Lease.
4.8 Compliance With Insurance Requirements. With respect to any insurance
policies required or permitted to be carried by Landlord in accordance with the
provisions of this Lease, Tenant shall not conduct nor permit any other person
for whom Tenant is responsible to conduct any activities nor keep, store or use
(or allow any of its employees, guests, customers, invitees, vendors, or
contractors to conduct any activities nor keep, store or use) any item or thing
within the Leased Premises, the Building, the Common Areas or the Property which
(i) is prohibited under the terms of any such policies, (ii) could result in the
termination of the coverage afforded under any of such policies, (iii) could
give to the insurance carrier the right to cancel any of such policies, or
(iv) could cause an increase in the rates (over standard rates) charged for the
coverage afforded under any of such policies. In the event Landlord alleges that
Tenant is breaching the covenant set forth above, then Tenant shall not be
deemed in Default hereunder until Landlord has provided Tenant with written
notice of such breach and Tenant has failed to cure the same within a reasonable
period thereafter. Tenant shall comply with all requirements of any insurance
company, insurance underwriter, or Board of Fire Underwriters which are
necessary to

7.



--------------------------------------------------------------------------------



 



maintain, at standard rates, the insurance coverages carried by either Landlord
or Tenant pursuant to this Lease, provided Landlord has communicated such
requirements to Tenant in advance.
4.9 Landlord’s Right To Enter. Landlord and its agents shall have the right to
enter the Leased Premises during normal business hours after giving Tenant
reasonable notice and subject to Tenant’s reasonable security measures for the
purpose of (i) inspecting the same; (ii) showing the Leased Premises to
prospective purchasers, mortgagees or tenants; (iii) making necessary
alterations, additions or repairs; and (iv) performing any of Tenant’s
obligations when Tenant has failed to do so. Landlord shall have the right to
enter the Leased Premises during normal business hours (or as otherwise agreed),
subject to Tenant’s reasonable security measures, for purposes of supplying any
maintenance or services agreed to be supplied by Landlord. Landlord shall have
the right to enter the Common Areas during normal business hours for purposes of
(i) inspecting the exterior of the Building and the Common Areas; (ii) posting
notices of nonresponsibility (and for such purposes Tenant shall provide
Landlord at least thirty days’ prior written notice of any work to be performed
on the Leased Premises); and (iii) supplying any services to be provided by
Landlord. Any entry into the Leased Premises or the Common Areas obtained by
Landlord in accordance with this paragraph shall not under any circumstances be
construed or deemed to be a forcible or unlawful entry into, or a detainer of,
the Leased Premises, or an eviction, actual or constructive of Tenant from the
Leased Premises or any portion thereof.
4.10 Use Of Common Areas. Tenant, in its use of the Common Areas, shall at all
times keep the Common Areas in a safe condition free and clear of all materials,
equipment, debris, trash (except within existing enclosed trash areas),
inoperable vehicles, and other items which are not specifically permitted by
Landlord to be stored or located thereon by Tenant. If, in the opinion of
Landlord, unauthorized persons are using any of the Common Areas by reason of,
or under claim of, the express or implied authority or consent of Tenant, then
Tenant, upon demand of Landlord, shall restrain, to the fullest extent then
allowed by Law, such unauthorized use, and shall initiate such appropriate
proceedings as may be required to so restrain such use. Landlord reserves the
right to grant easements and access rights to others for use of the Common Areas
and shall not be liable to Tenant for any diminution in Tenant’s right to use
the Common Areas as a result.
4.11 Environmental Protection. Tenant’s obligations under this Paragraph 4.11
shall survive the expiration or termination of this Lease.
     (a) As used herein, the term “Hazardous Materials” shall mean any toxic or
hazardous substance, material or waste or any pollutant or infectious or
radioactive material, including but not limited to those substances, materials
or wastes regulated now or in the future under any of the following statutes or
regulations and any and all of those substances included within the definitions
of “hazardous substances,” “hazardous materials,” “hazardous waste,” “hazardous
chemical substance or mixture,” “imminently hazardous chemical substance or
mixture,” “toxic substances,” “hazardous air pollutant,” “toxic pollutant,” or
“solid waste” in the (a) Comprehensive Environmental Response, Compensation and
Liability Act of 1990 (“CERCLA” or “Superfund”), as amended by the Superfund
Amendments and Reauthorization Act of 1986 (“SARA”), 42 U.S.C. § 9601 et seq.,
(b) Resource Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. § 6901 et
seq., (c) Federal Water Pollution Control Act (“FSPCA”), 33 U.S.C. § 1251 et
seq., (d) Clean Air Act (“CAA”), 42 U.S.C. § 7401 et seq., (e) Toxic Substances
Control Act (“TSCA”), 14 U.S.C. § 2601 et seq., (f) Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., (g) Carpenter-Presley-Tanner
Hazardous Substance Account Act (“California Superfund”), Cal. Health & Safety
Code § 25300 et seq., (h) California Hazardous Waste Control Act, Cal. Health &
Safety code § 25100 et seq., (i) Porter-Cologne Water Quality Control Act
(“Porter-Cologne Act”), Cal. Water Code § 13000 et seq., (j) Hazardous Waste
Disposal Land Use Law, Cal. Health & Safety codes § 25220 et seq., (k) Safe
Drinking Water and Toxic Enforcement Act of 1986 (“Proposition 65”), Cal. Health
& Safety code § 25249.5 et seq., (l) Hazardous Substances Underground Storage
Tank Law, Cal. Health & Safety code § 25280 et seq., (m) Air Resources Law, Cal.
Health & Safety Code § 39000 et seq., and (n) regulations promulgated pursuant
to said laws or any replacement thereof, or as similar terms are defined in the
federal, state and local laws, statutes, regulations, orders or rules. Hazardous
Materials shall also mean any and all other biohazardous wastes and substances,
materials and wastes which are, or in the future become, regulated under
applicable Laws for the protection of health or the environment, or which are
classified as hazardous or toxic substances, materials or wastes, pollutants or
contaminants, as defined, listed or regulated by any federal, state or local
law, regulation or order or by common law decision, including, without
limitation, (i) trichloroethylene, tetrachloroethylene, perchloroethylene and
other chlorinated solvents, (ii) any petroleum products or fractions thereof,
(iii) asbestos, (iv) polychlorinated biphenyls, (v) flammable explosives,
(vi) urea formaldehyde, (vii) radioactive materials and waste, and
(viii) materials and wastes that are harmful to or may threaten human health,
ecology or the environment.
     (b) Notwithstanding anything to the contrary in this Lease, Tenant, at its
sole cost, shall comply with all Laws relating to the storage, use and disposal
of Hazardous Materials; provided, however, that Tenant shall not be responsible
for contamination of the Leased Premises by Hazardous Materials existing as of
the date the Leased Premises are delivered to Tenant or thereafter appearing
(whether before or after the Lease Commencement Date) unless caused by Tenant.
Tenant shall not store, use or

8.



--------------------------------------------------------------------------------



 



dispose of any Hazardous Materials except for those Hazardous Materials listed
in a Hazardous Materials management plan (“HMMP”) which Tenant shall deliver to
Landlord upon execution of this Lease and update at least annually with Landlord
(“Permitted Materials”) which may be used, stored and disposed of provided
(i) such Permitted Materials are used, stored, transported, and disposed of in
strict compliance with applicable laws, (ii) such Permitted Materials shall be
limited to the materials listed on and may be used only in the quantities
specified in the HMMP, and (iii) Tenant shall provide Landlord with copies of
all material safety data sheets and other documentation required under
applicable Laws in connection with Tenant’s use of Permitted Materials as and
when such documentation is provided to any regulatory authority having
jurisdiction. In no event shall Tenant cause or permit to be discharged into the
plumbing or sewage system of the Building or onto the land underlying or
adjacent to the Building any Hazardous Materials. Tenant shall be solely
responsible for and shall defend, indemnify, and hold Landlord and its agents
harmless from and against all claims, costs and liabilities, including
attorneys’ fees and costs, arising out of or in connection with Tenant’s
storage, use and/or disposal of Hazardous Materials. If the presence of
Hazardous Materials on the Leased Premises caused or permitted by Tenant results
in contamination or deterioration of water or soil, then Tenant shall promptly
take any and all action necessary to clean up such contamination, but the
foregoing shall in no event be deemed to constitute permission by Landlord to
allow the presence of such Hazardous Materials. At any time prior to the
expiration of the Lease Term if Tenant has a reasonable basis to suspect that
there has been any release or the presence of Hazardous Materials in the ground
or ground water on the Leased Premises which did not exist upon commencement of
the Lease Term, Tenant shall have the right to conduct appropriate tests of
water and soil and to deliver to Landlord the results of such tests to
demonstrate that no contamination in excess of permitted levels has occurred as
a result of Tenant’s use of the Leased Premises. Subject to the proviso in the
first sentence of this Paragraph 4.11(b), Tenant shall further be solely
responsible for, and shall defend, indemnify, and hold Landlord and its agents
harmless from and against all claims, costs and liabilities, including
attorneys’ fees and costs, arising out of or in connection with any removal,
cleanup and restoration work and materials required hereunder to return the
Leased Premises and any other property of whatever nature to their condition
existing prior to the appearance of the Hazardous Materials for which Tenant is
responsible.
     (c) Upon termination or expiration of the Lease Term, Tenant at its sole
expense shall cause all Hazardous Materials placed in or about the Leased
Premises, the Building and/or the Property by Tenant, its agents, contractors,
or invitees, and all installations (whether interior or exterior) made by or on
behalf of Tenant relating to the storage, use, disposal or transportation of
Hazardous Materials to be removed from the property and transported for use,
storage or disposal in accordance and compliance with all Laws and other
requirements respecting Hazardous Materials used or permitted to be used by
Tenant. Tenant shall apply for and shall obtain from all appropriate regulatory
authorities (including any applicable fire department or regional water quality
control board) all permits, approvals and clearances necessary for the closure
of the Property and shall take all other actions as may be required to complete
the closure of the Building and the Property. In addition, prior to vacating the
Leased Premises, Tenant shall undertake and submit to Landlord an environmental
site assessment from an environmental consulting company reasonably acceptable
to Landlord which site assessment shall evidence Tenant’s compliance with this
Paragraph 4.11.
     (d) At any time prior to expiration of the Lease Term, subject to
reasonable prior notice (not less than forty-eight (48) hours) and Tenant’s
reasonable security requirements and provided such activities do not
unreasonably interfere with the conduct of Tenant’s business at the Leased
Premises, Landlord shall have the right to enter in and upon the Property,
Building and Leased Premises in order to conduct appropriate tests of water and
soil to determine whether levels of any Hazardous Materials in excess of legally
permissible levels has occurred as a result of Tenant’s use thereof. Landlord
shall furnish copies of all such test results and reports to Tenant and, at
Tenant’s option and cost, shall permit split sampling for testing and analysis
by Tenant. Such testing shall be at Tenant’s expense if Landlord has a
reasonable basis for suspecting and confirms the presence of Hazardous Materials
in the soil or surface or ground water in, on, under, or about the Property, the
Building or the Leased Premises, which has been caused by or resulted from the
activities of Tenant, its agents, contractors, or invitees.
     (e) Tenant shall not be entitled to terminate this Lease or to any
reduction in or abatement of rent by reason of any required compliance with the
efforts of governmental agencies in reducing actual or potential environmental
damage except as expressly provided in Paragraph 4.11(f) below. Tenant agrees at
all times to cooperate fully with the requirements and recommendations of
governmental agencies regulating, or otherwise involved in, the protection of
the environment.
     (f) If the event of any release or contamination of the Property caused by
Landlord, its employees or agents (“Landlord Release”), then Landlord hereby
agrees that (i) to the extent any such release or contamination, or any cleanup,
removal or remediation arising therefrom, materially impairs Tenant’s use of or
access to the Premises, and such material impairment continues for more than
three (3) business days, then Base Rent shall be abated to the extent Tenant is
not reasonably able to conduct its business within the Leased Premises. Further
if such material impairment can reasonably be anticipated to continue for more
than six (6) months (as reasonably determined by Landlord’s environmental
consultant), or does continue for more than six (6) months, then Tenant may
terminate this Lease by

9.



--------------------------------------------------------------------------------



 



providing Landlord written notice within seven (7) days after the sooner of the
date Tenant receives written notice of such determination or the end of such six
(6) month period. Further in the event of a Landlord Release, Landlord shall be
solely responsible for all costs and shall indemnify and hold harmless Tenant
from and against all claims, costs and liabilities, including attorneys’ fees
and costs, arising therefrom.
4.12 Rules And Regulations. Tenant shall comply with Landlord’s reasonable Rules
and Regulations for the Property as may be amended and adopted from time to
time, provided, that, Landlord has provided Tenant with written notice of such
Rules and Regulations. A copy of Landlord’s current Rules and Regulations for
the Property is attached to this Lease as Exhibit E, and such Rules and
Regulations are incorporated herein by reference. A violation by Tenant its
agents, employees or invitees of any of such Rules and Regulations shall
constitute a breach by Tenant under this Lease. If there is a conflict between
the rules and regulations and any of the provisions of this Lease, the
provisions of this Lease shall prevail. Landlord shall not be responsible or
liable to Tenant for the violation of such rules and regulations by any other
tenant or user of the Property.
4.13 Reservations. Landlord reserves the right from time to time to grant,
without the consent or joinder of Tenant, such easements, rights of way and
dedications that Landlord deems necessary, and to cause the recordation of
parcel maps and restrictions, so long as such easements, rights of way and
dedications do not unreasonably interfere with the use of the Leased Premises by
Tenant. Tenant agrees to execute any documents reasonably requested by Landlord
to effectuate any such easement rights, dedications, maps or restrictions.
ARTICLE 5
REPAIRS, MAINTENANCE, SERVICES AND UTILITIES
5.1 Repair And Maintenance. Except in the case of damage to or destruction of
the Leased Premises, the Building, the Common Areas or the Property caused by an
act of God or other peril, in which case the provisions of Article 10 shall
control, the parties shall have the following obligations and responsibilities
with respect to the repair and maintenance of the Leased Premises, the Building,
the Common Areas, and the Property.
     (a) Tenant’s Obligations. Except with respect to maintenance of Building
systems that is Landlord’s responsibility pursuant to Paragraph 5.1(b) below,
Tenant shall, at all times during the Lease Term and at its sole cost and
expense, continuously keep and maintain in good order, condition and repair the
Leased Premises and every part thereof. Tenant shall, at its sole cost and
expense, repair all damage to the Leased Premises, the Building, the Common
Areas or the Property caused by the activities of Tenant, its employees,
invitees or contractors promptly following written notice from Landlord to so
repair such damages, subject to the waiver of subrogation set forth in
Paragraph 9.3 below. If Tenant shall fail to perform the required maintenance or
fail to make repairs required of it pursuant to this section within a reasonable
period of time following notice from Landlord to do so, then Landlord may, at
its election and without waiving any other remedy it may otherwise have under
this Lease or at law, perform such maintenance or make such repairs and charge
to Tenant, as Additional Rent, the costs so incurred by Landlord for same.
     (b) Landlord’s Obligation. Landlord shall, at all times during the Lease
Term, maintain in good condition and repair the Common Areas, the foundation,
roof structure and membrane, load-bearing and exterior walls of the Building,
and those Building elevators, electrical, plumbing, and life safety (and
Building central heating, ventilating, and air conditioning) systems or
components thereof which serve the Building. Landlord shall hire a licensed
roofing contractor to regularly and periodically inspect and perform required
maintenance on the roof of the Building, and a licensed heating, ventilating and
air conditioning contractor to regularly and periodically inspect and perform
required maintenance on the heating, ventilating and air conditioning equipment
and systems serving the Leased Premises. The provisions of this subsection
(b) shall in no way limit the right of Landlord to charge to Tenant, as
Additional Rent pursuant to Article 3 (to the extent permitted pursuant to
Article 3), the costs incurred by Landlord in performing such maintenance and/or
making such repairs.
5.2 Services.
     (a) Landlord will furnish to the Leased Premises during the period from
8:00 a.m. to 6:00 p.m., Monday through Friday, and 9:00 a.m. to 1:00 p.m.,
Saturdays, except for New Year’s Day, Presidents Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving, Christmas and such other holidays as are generally
recognized in the vicinity of the Property (hereafter, “Building Standard
Hours”), and subject to rules and regulations from time to time established by
Landlord: heating, air conditioning and ventilation (“HVAC”) in amounts
required, in Landlord’s reasonable judgment, for the normal use and occupancy of
the Leased Premises. If Tenant’s hours of operation of such HVAC units are
outside Building Standard Hours, then Tenant shall pay Landlord the amount of
Landlord’s then current hourly charge for Building standard HVAC for other than
Building Standard Hours. Tenant

10.



--------------------------------------------------------------------------------



 



acknowledges that the heating, air conditioning and ventilating system of the
Building is designed to operate efficiently while electrical equipment such as
customary lamps, typewriters, computers and other typical office machines are
being used in the Leased Premises and while the Leased Premises are occupied in
any building system zone by not more than one person per 200 square feet of
rentable area of the Leased Premises. If the temperature otherwise maintained in
any portion of the Leased Premises by the heating, air conditioning and
ventilating system of the Building is affected by (i) Tenant’s use of any
lights, machines or equipment (including, without limitation, computers,
electronic data processing machines and copying machines) in excess of normal
office usage, or (ii) the occupancy of the Leased Premises by more than one
person per 200 square feet of rentable area of the Leased Premises, or (iii) an
electrical load that generates heat in excess of normal office usage, Landlord
shall have the right, unless Tenant ceases and desists from such usage or excess
occupancy within fifteen (15) days after written notice from Landlord, to
install any machinery and equipment that Landlord reasonably deems necessary to
restore temperature balance, including, without limitation, supplemental and
independent heating, air conditioning and ventilation systems and/or
modifications to the standard air conditioning equipment. In such event, the
cost thereof, including the cost of installation and any additional cost of
operation and maintenance incurred thereby, shall be paid by Tenant to Landlord
within thirty (30) days after demand therefore by Landlord; provided, however,
Landlord agrees to use commercially reasonable efforts to resolve such issue in
a cost effective manner. Tenant shall notify Landlord in advance, prior to
installing or operating any machines or equipment, of the specifications of such
machines or equipment which could so affect the temperature otherwise maintained
in any portion of the Leased Premises by the heating, air conditioning and
ventilating system of the Building.
     (b) Landlord will furnish to the Leased Premises during Building Standard
Hours, and subject to rules and regulations from time to time established by
Landlord: (a) elevator service (if any), (b) water for lavatory and drinking
purposes, and (c) janitorial service on business days in the manner that such
services are customarily furnished in comparable office buildings in the area;
provided that in no event shall Landlord be obligated to furnish janitor service
on Saturdays, Sundays, or legal holidays.
     (c) Landlord shall arrange at its sole cost and expense and in its own
name, for the supply of gas and electricity to the Leased Premises. In the event
that such services are not separately metered, Landlord shall, at its sole
expense, either (i) cause sub-meters to be installed or (ii) charge Tenant for
such utilities on a pro-rata basis based on the ratio from time to time of the
rentable square footage of the Leased Premises to the total leased rentable
square footage of the Building. Tenant shall pay all charges for gas and
electricity supplied to the Leased Premises, irrespective of whether or not the
services are maintained in Landlord’s or Tenant’s name.
     (d) In the event any governmental entity promulgates or revises any
statute, ordinance or building, fire or other code or imposes mandatory or
voluntary controls or guidelines on Landlord or the Building or any part
thereof, or Landlord’s engineers propose guidelines or otherwise make
recommendations, relating to the use or conservation of energy, water, gas,
light or electricity or the reduction of automobile or other emissions or the
provision of any other utility or service provided with respect to this Lease,
or in the event Landlord is required or elects to make alterations or to perform
maintenance with respect to, any part of the Property in order to comply with
such mandatory or voluntary controls, guidelines or recommendations, such
compliance, the making of such alterations and/or the performance of such
maintenance shall in no event entitle Tenant to any damages, relieve Tenant of
the obligation to pay the full Base Monthly Rent and Additional Rent reserved
hereunder or to perform each of its other covenants hereunder or constitute or
be construed as a constructive or other eviction of Tenant or a disturbance of
Tenant’s peaceable possession, provided, that, Tenant’s use of and access to the
Leased Premises is not materially impaired.
     (e) Without the prior written consent of Landlord, which Landlord may
refuse in its sole discretion, Tenant shall not: (a) connect or use any
electrical equipment that exceeds the capacity of the Building electrical
system; (b) connect any apparatus, machine or device through electrical outlets
except in the manner for which such outlets are designed and without the use of
any device intended to increase the plug capacity of any electrical outlet; or
(c) maintain at any time an electrical demand load in excess of 4 watts per
square foot of useable area of the Leased Premises.
     (f) [intentionally deleted]
     (g) Landlord shall not be in default hereunder and no damages,
compensation, or claim shall be payable by Landlord, and this Lease and the
obligations of Tenant to perform all of its covenants and agreements hereunder
shall in no way be affected, impaired, reduced, or excused, in the event that
there shall be an interruption, curtailment, or suspension of the Building’s
HVAC, utility, sanitary, elevator, water, telecommunications, security
(including equipment, devices, and personnel), or other Building systems serving
the Leased Premises or any other services required of Landlord under this Lease
(an “Interruption of Service”), by reason of any casualty, accident, emergency,
shortages of labor or materials or any other causes of any kind whatsoever that
are beyond the control of Landlord, including, but limited to:

11.



--------------------------------------------------------------------------------



 



          (i) Lack of access to the Building or the Leased Premises (which shall
include, but not be limited to, the lack of access to the Building or the Leased
Premises when it or they are structurally sound but inaccessible due to
evacuation of the surrounding area or damage to nearby structures or public
areas);
          (ii) Any cause outside the Building;
          (iii) Reduced air quality or other contaminants within the Building
that would adversely affect the Building or its occupants (including, but not
limited to, the presence of biological or other airborne agents within the
Building or the Leased Premises);
          (iv) Disruption of mail and deliveries to the Building or the Leased
Premises resulting from a casualty;
          (v) Disruption of telephone and telecommunications services to the
Building or the Leased Premises resulting from a casualty; or
          (vi) Blockages of any windows, doors, or walkways to the Building or
the Leased Premises resulting from a casualty.
Landlord reserves the right, without any liability to Tenant, except as
otherwise expressly provided in this Lease, and without being in breach of any
covenant of this Lease, to effect an Interruption of Service, as required by
this Lease or by Law, or as Landlord in good faith deems advisable, whenever and
for so long as may be necessary, to make repairs, alterations, upgrades,
changes, or for any other reasonable reason, to the Building’s HVAC, utility,
sanitary, elevator, water, telecommunications, security, or other Building
systems serving the Leased Premises, or any other services required of Landlord
under this Lease. In no event shall Landlord be permitted to effect an
Interruption of Service as a retaliatory action against Tenant and/or other
tenants of the Building.
In each instance, Landlord shall exercise commercially reasonable diligence to
eliminate the cause of the Interruption of Service, if resulting from conditions
within the Building and to conclude the Interruption of Service, Landlord shall
give Tenant notice, when practicable, of the commencement and anticipated
duration of such Interruption of Service.
Unless caused by the gross negligence or willful misconduct of Landlord, the
occurrence of an Interruption of Service shall not constitute an actual or
constructive eviction of Tenant, in whole or in part, entitle Tenant to any
abatement or diminution of Rent, Escalation Rent, or any other costs due from
Tenant pursuant to this Lease, relieve or release Tenant from any of its
obligations under this Lease, or entitle Tenant to terminate this Lease.
Notwithstanding anything to the contrary contained herein, if Tenant is unable
to continue and therefore ceases its operations in the Leased Premises due to
the affirmative act of Landlord which act constitutes gross negligence or
willful misconduct, and is unable to resume its operations for three
(3) consecutive days, then all Rent payable hereunder shall be abated commencing
on the fourth day and continuing until Tenant is no longer prevented by such act
from resuming its operations in the Leased Premises.
Tenant hereby waives the provisions of California Civil Code Section 1932 or any
other applicable existing or future Law or ordinance or governmental regulation
permitting the termination of this Lease due to any interruption, failure or
inability to provide Landlord services as provided for herein.
     (h) If any portions of the Leased Premises require HVAC or other utility
service in excess of the standard service to be provided by Landlord hereunder,
Tenant may install, at Tenant’s cost, supplemental systems (such as supplemental
HVAC units) subject to Landlord’s review of plans and specifications. Any
supplemental units installed by Tenant shall be separately metered and utility
charges relating to the operation thereof shall be paid for by Tenant. Tenant
shall remove all such supplemental units and alterations relating thereto and
restore the Leased Premises prior to the expiration or termination of the Lease
Term.
5.3 Security. Tenant acknowledges that Landlord has not undertaken any duty
whatsoever to provide security for the Leased Premises, the Building, the Common
Areas or the Property and, accordingly, Landlord is not responsible for the
security of same or the protection of Tenant’s property or Tenant’s employees,
invitees or contractors. To the extent Tenant determines that such security or
protection services are advisable or necessary, Tenant shall arrange for and pay
the costs of providing same.
5.4 Energy And Resource Consumption. Landlord may voluntarily cooperate in a
reasonable manner with the efforts of governmental agencies and/or utility
suppliers in reducing energy or other resource consumption within the Property.
Tenant shall not be entitled to terminate this Lease or to any reduction in or
abatement of rent by reason of such cooperation. Tenant agrees at all times to
cooperate fully with Landlord and to abide by all reasonable rules established
by Landlord (i) in order to maximize the efficient operation of the electrical,
heating, ventilating and air conditioning systems and all other

12.



--------------------------------------------------------------------------------



 



energy or other resource consumption systems with the Property and/or (ii) in
order to comply with the recommendations of utility suppliers and governmental
agencies regulating the consumption of energy and/or other resources.
5.5 Limitation Of Landlord’s Liability. Landlord shall not be liable to Tenant
for injury to Tenant, its employees, agents, invitees or contractors, damage to
Tenant’s property or loss of Tenant’s business or profits, nor shall Tenant be
entitled to terminate this Lease or to any reduction in or abatement of rent by
reason of (i) Landlord’s failure to provide security services or systems within
the Property for the protection of the Leased Premises, the Building or the
Common Areas, or the protection of Tenant’s property or Tenant’s employees,
invitees, agents or contractors, or (ii) Landlord’s failure to perform any
maintenance or repairs to the Leased Premises, the Building, the Common Areas or
the Property until Tenant shall have first notified Landlord, in writing, of the
need for such maintenance or repairs, and then only after Landlord shall have
had a reasonable period of time following its receipt of such notice within
which to perform such maintenance or repairs, or (iii) any failure,
interruption, rationing or other curtailment in the supply of water, electric
current, gas or other utility service to the Leased Premises, the Building, the
Common Areas or the Property from whatever cause (other than Landlord’s gross
negligence or willful misconduct), or (iv) the unauthorized intrusion or entry
into the Leased Premises by third parties (other than Landlord).
ARTICLE 6
ALTERATIONS AND IMPROVEMENTS
6.1 By Tenant. Tenant shall not make any alterations to or modifications of the
Leased Premises or construct any improvements within the Leased Premises until
Landlord shall have first approved, in writing, the plans and specifications
therefor, which approval may be withheld in Landlord’s sole discretion. Tenant’s
written request shall also contain a request for Landlord to elect whether or
not it will require Tenant to remove the subject alterations, modifications or
improvements at the expiration or earlier termination of this Lease. If such
additional request is not included, Landlord may make such election at the
expiration or earlier termination of this Lease (and for purposes of Tenant’s
removal obligations set forth in Paragraph 2.6 above, Landlord shall be deemed
to have made the election at the time the alterations, modifications or
improvements were completed). Landlord, however, may not require Tenant to
remove or pay the cost to remove the Tenant Improvements installed as part of
the Improvement Work pursuant to Exhibit B. All such modifications, alterations
or improvements, once so approved, shall be made, constructed or installed by
Tenant at Tenant’s expense (including all permit fees and governmental charges
related thereto), using a licensed contractor first approved by Landlord, in
substantial compliance with the Landlord-approved plans and specifications
therefor. All work undertaken by Tenant shall be done in accordance with all
Laws and Restrictions and in a good and workmanlike manner using new materials
of good quality. Tenant shall not commence the making of any such modifications
or alterations or the construction of any such improvements until (i) all
required governmental approvals and permits shall have been obtained, (ii) all
requirements regarding insurance imposed by this Lease have been satisfied,
(iii) Tenant shall have given Landlord at least five (5) business days prior
written notice of its intention to commence such work so that Landlord may post
and file notices of non-responsibility, and (iv) if requested by Landlord,
Tenant shall have obtained contingent liability and broad form builder’s risk
insurance in an amount satisfactory to Landlord in its reasonable discretion to
cover any perils relating to the proposed work not covered by insurance carried
by Tenant pursuant to Article 9. In no event shall Tenant make any modification,
alterations or improvements whatsoever to the Common Areas or the exterior or
structural components of the Building including, without limitation, any cuts or
penetrations in the floor, roof or exterior walls of the Leased Premises. As
used in this Article, the term “modifications, alterations and/or improvements”
shall include, without limitation, the installation of additional electrical
outlets, overhead lighting fixtures, drains, sinks, partitions, doorways, or the
like.
6.2 Ownership Of Improvements. All modifications, alterations and improvements
made or added to the Leased Premises by Tenant (other than Tenant’s inventory,
equipment, movable furniture, wall decorations and trade fixtures) shall be
deemed real property and a part of the Leased Premises, but shall remain the
property of Tenant during the Lease, and Tenant hereby covenants and agrees not
to grant a security interest in any such items to any party other than Landlord.
Any such modifications, alterations or improvements, once completed, shall not
be altered or removed from the Leased Premises during the Lease Term without
Landlord’s written approval first obtained in accordance with the provisions of
Paragraph 6.1 above. At the expiration or sooner termination of this Lease, all
such modifications, alterations and improvements other than Tenant’s inventory,
equipment, movable furniture, wall decorations and trade fixtures, shall
automatically become the property of Landlord and shall be surrendered to
Landlord as part of the Leased Premises as required pursuant to Article 2,
unless Landlord shall require Tenant to remove any of such modifications,
alterations or improvements in accordance with the provisions of Article 2, in
which case Tenant shall so remove same. Landlord shall have no obligations to
reimburse Tenant for all or any portion of the cost or value of any such
modifications, alterations or improvements so surrendered to Landlord. All
modifications, alterations or improvements which are installed or constructed on
or attached to the Leased Premises by Landlord and/or at Landlord’s

13.



--------------------------------------------------------------------------------



 



expense shall be deemed real property and a part of the Leased Premises and
shall be property of Landlord. All lighting, plumbing, electrical, heating,
ventilating and air conditioning fixtures, partitioning, window coverings, wall
coverings and floor coverings installed by Tenant shall be deemed improvements
to the Leased Premises and not trade fixtures of Tenant.
6.3 Alterations Required By Law. Tenant shall make all modifications,
alterations and improvements to the Leased Premises, at its sole cost, that are
required by any Law because of (i) Tenant’s particular use or occupancy of the
Leased Premises, the Building, the Common Areas or the Property, (ii) Tenant’s
application for any permit or governmental approval, or (iii) Tenant’s making of
any modifications, alterations or improvements to or within the Leased Premises.
If Landlord shall, at any time during the Lease Term, be required by any
governmental authority to make any modifications, alterations or improvements to
the Building or the Property, the cost incurred by Landlord in making such
modifications, alterations or improvements, including interest at a rate equal
to the greater of (a) 10%, or (b) the sum of that rate quoted by Wells Fargo
Bank, N.T. & S. A., from time to time as its prime rate, plus two percent (2%)
(“Wells Prime Plus Two”) (but in no event more than the maximum rate of interest
not prohibited or made usurious), shall be amortized by Landlord over the useful
life of such modifications, alterations or improvements, as determined in
accordance with generally accepted accounting principles, and the monthly
amortized cost of such modifications, alterations and improvements as so
amortized shall be considered a Property Maintenance Cost.
6.4 Liens. Tenant shall keep the Property and every part thereof free from any
lien, and shall pay when due all bills arising out of any work performed,
materials furnished, or obligations incurred by Tenant, its agents, employees or
contractors relating to the Property. If any such claim of lien is recorded
against Tenant’s interest in this Lease, the Property or any part thereof,
Tenant shall bond against, discharge or otherwise cause such lien to be entirely
released within ten days after receipt of written notice that the same has been
recorded. Tenant’s failure to do so shall be conclusively deemed a material
Default under the terms of this Lease.
ARTICLE 7
ASSIGNMENT AND SUBLETTING BY TENANT
7.1 By Tenant. Tenant shall not sublet the Leased Premises or any portion
thereof or assign its interest in this Lease, or permit the occupancy of the
Premises by other than Tenant, whether voluntarily or by operation of Law,
without Landlord’s prior written consent which shall not be unreasonably
withheld. Any attempted subletting or assignment, or occupancy of the Leased
Premises by other than Tenant, without Landlord’s prior written consent, at
Landlord’s election, shall constitute a Default by Tenant under the terms of
this Lease. The acceptance of rent by Landlord from any person or entity other
than Tenant, or the acceptance of rent by Landlord from Tenant with knowledge of
a violation of the provisions of this paragraph, shall not be deemed to be a
waiver by Landlord of any provision of this Article or this Lease or to be a
consent to any subletting by Tenant or any assignment of Tenant’s interest in
this Lease. Without limiting the circumstances in which it may be reasonable for
Landlord to withhold its consent to an assignment or subletting, Landlord and
Tenant acknowledge that it shall be reasonable for Landlord to withhold its
consent in the following instances:
     (a) the proposed assignee or sublessee is a governmental agency;
     (b) in Landlord’s reasonable judgment, the use of the Leased Premises by
the proposed assignee or sublessee would involve occupancy by other than for a
Permitted Use, would entail any alterations which would lessen the value of the
leasehold improvements in the Leased Premises, or would require increased
services by Landlord;
     (c) in Landlord’s reasonable judgment, the credit-worthiness of the
proposed assignee is less than that of Tenant or does not meet the credit
standards applied by Landlord;
     (d) the proposed assignee or sublessee (or any of its affiliates) has been
in material default under a lease, has been in litigation with a previous
landlord, or in the ten years prior to the assignment or sublease has filed for
bankruptcy protection, has been the subject of an involuntary bankruptcy, or has
been adjudged insolvent;
     (e) Landlord has experienced a previous default by or is in litigation with
the proposed assignee or sublessee;
     (f) in Landlord’s reasonable judgment, the Leased Premises, or the relevant
part thereof, will be used in a manner that will violate any negative covenant
as to use contained in this Lease;
     (g) the use of the Leased Premises by the proposed assignee or sublessee
will violate any applicable law, ordinance or regulation;

14.



--------------------------------------------------------------------------------



 



     (h) the proposed assignee or sublessee is a tenant in the Project and
Landlord has other space available in the Project that is suitable in size and
character for such proposed assignee or sublessee;
     (i) the proposed assignment or sublease fails to include all of the terms
and provisions required to be included therein pursuant to this Article 7;
     (j) Tenant is in Default (as defined in Paragraph 12.1 below) of any
obligation of Tenant under this Lease, or Tenant has been in Default under this
Lease on three or more occasions during the 12 months preceding the date that
Tenant shall request consent; or
     (k) in the case of a subletting of less than the entire Leased Premises, if
the subletting would result in the division of the Leased Premises into more
than two subparcels or would require improvements to be made outside of the
Leased Premises.
7.2 Merger, Reorganization, or Sale of Assets.
     (a) Subject to paragraph (b) below: Any dissolution, merger, consolidation
or other reorganization of Tenant, or the sale or other transfer in the
aggregate over the Lease Term of a controlling percentage of the capital stock
of Tenant, or the sale or transfer of all or a substantial portion of the assets
of Tenant, shall be deemed a voluntary assignment of Tenant’s interest in this
Lease. The phrase “controlling percentage” means the ownership of and the right
to vote stock possessing more than fifty percent of the total combined voting
power of all classes of Tenant’s capital stock issued, outstanding and entitled
to vote for the election of directors. If Tenant is a partnership, a withdrawal
or change, voluntary, involuntary or by operation of Law, of any general
partner, or the dissolution of the partnership, shall be deemed a voluntary
assignment of Tenant’s interest in this Lease. Upon Landlord’s request from time
to time, Tenant shall promptly provide Landlord with a statement certified by
the Tenant’s chief operating officer, which shall provide the following
information: (i) the names of all of Tenant’s shareholders and their ownership
interests at the time thereof, provided Tenant’s shares are not publicly traded;
(ii) the state in which Tenant is incorporated; (iii) the location of Tenant’s
principal place of business; (iv) information regarding a material change in the
corporate structure of Tenant, including, without limitation, a merger or
consolidation; and (v) any other information regarding Tenant’s ownership that
Landlord reasonably requests. In the event of an acquisition by one entity of
the controlling percentage of the capital stock of Tenant where this Lease is
not assigned to and assumed in full by such entity, it shall be a condition to
Landlord’s consent to such change in control that such entity acquiring the
controlling percentage assume, as a primary obligor, all rights and obligations
of Tenant under this Lease (and such entity shall execute all documents
reasonably required to effectuate such assumption).
     (b) Notwithstanding subparagraph (a) above, over-the-counter stock market
transactions shall not be deemed to be assignments under this Lease. In
addition, provided that the conditions described below in this sentence have
been satisfied prior to or upon such assignment or subleasing, Tenant may,
without Landlord’s prior written consent, sublet the Leased Premises or assign
this Lease to (i) a subsidiary, affiliate, division, corporation or joint
venture controlling, controlled by or under common control with Tenant, (ii) a
successor entity resulting from a merger, consolidation, or nonbankruptcy
reorganization by Tenant, or (iii) a purchaser of substantially all of Tenant’s
assets, provided in all cases (i), (ii) and (iii) that (A) the successor entity,
assignee, purchaser or subtenant has a net worth reasonably satisfactory to meet
the obligations being assumed, and assumes in writing for the benefit of
Landlord, this Lease and all of Tenant’s obligations under this Lease, and
(B) the entity with the greatest net worth involved directly or indirectly in
the ownership and/or control of the acquiring, merged, reorganized, or
consolidated entity (hereafter, the “Assignee Affiliate”) shall have
unconditionally assumed in writing or guaranteed for the benefit of Landlord, in
a form acceptable to Landlord, this Lease and all of Tenant’s obligations under
this Lease. If any assignment or subleasing occurs without such an assumption
and/or without Landlord’s consent as provided in Paragraph 7.1 above, Tenant
shall be deemed for all purposes to be in material Default under this Lease and
the Assignee Affiliate (and the successor entity, assignee, purchaser or
subtenant) shall for all purposes be deemed to have unconditionally assumed in
writing for the benefit of Landlord, this Lease and all of Tenant’s obligations
under this Lease. In all events, Tenant shall remain fully liable under this
Lease.
7.3 Landlord’s Election. If Tenant shall desire to assign its interest under the
Lease or to sublet the Leased Premises, Tenant must first notify Landlord, in
writing, of its intent to so assign or sublet, at least thirty (30) days in
advance of taking any action with respect thereto. Once Tenant (or Landlord or
both pursuant to the joint marketing election described below) has identified a
potential assignee or sublessee, Tenant shall notify Landlord, in writing, of
its intent to so assign or sublet, at least thirty (30) days in advance of the
date it intends to so assign its interest in this Lease or sublet the Leased
Premises but not sooner than one hundred eighty days in advance of such date,
specifying in detail the terms of such proposed assignment or subletting,
including the name of the proposed assignee or sublessee, the proposed
assignee’s or sublessee’s intended use of the Leased Premises, current financial
statements (including a balance sheet, income statement and statement of cash
flow, all prepared in accordance with generally accepted accounting principles)
of such proposed assignee or sublessee, the form of documents to be used in
effectuating such assignment or subletting and such other information as
Landlord may

15.



--------------------------------------------------------------------------------



 



reasonably request. Landlord shall have a period of ten (10) business days
following receipt of such notice and the required information within which to do
one of the following: (i) consent to such requested assignment or subletting
subject to Tenant’s compliance with the conditions set forth in Paragraph 7.4
below, or (ii) refuse to so consent to such requested assignment or subletting,
provided that such consent shall not be unreasonably refused, or (iii) in the
event of an assignment of the Lease or a sublease of more than 75% of the Leased
Premises, terminate this Lease as to the entirety of the Leased Premises, or, at
Landlord’s sole option, as to only such portion of the Leased Premises as is the
subject of the proposed assignment or subletting (such termination to be
effective either (A) on the date specified in Tenant’s notice as the intended
effective date of the assignment or subletting, or (B) on such tenth (10th)
business day after receipt of Tenant’s notice, at Landlord’s option). During
such ten (10) business day period, Tenant covenants and agrees to supply to
Landlord, upon request, all necessary or relevant information which Landlord may
reasonably request respecting such proposed assignment or subletting and/or the
proposed assignee or sublessee. In the event of an election by Landlord under
clause (iii) above, Landlord shall have the right to enter into a direct lease
with the proposed assignee or sublessee without payment of any consideration to
Tenant. In addition, in the event Tenant desires to sublease all or a portion of
the Leased Premises, Landlord shall have the right to elect to jointly market
with Tenant the applicable portion (including all) of the Leased Premises for
subleasing and/or direct leasing, such joint marketing election to be made, if
at all, in writing and delivered to Tenant during the thirty (30) day period
described in the first sentence of this Paragraph 7.3.
7.4 Conditions To Landlord’s Consent. If Landlord elects to consent, or shall
have been ordered to so consent by a court of competent jurisdiction, to such
requested assignment or subletting, such consent shall be expressly conditioned
upon the occurrence of each of the conditions below set forth, and any purported
assignment or subletting made or ordered prior to the full and complete
satisfaction of each of the following conditions shall be void and, at the
election of Landlord, which election may be exercised at any time following such
a purported assignment or subletting but prior to the satisfaction of each of
the stated conditions, shall constitute a material Default by Tenant under this
Lease until cured by satisfying in full each such condition by the assignee or
sublessee. The conditions are as follows:
     (a) Landlord having approved in form and substance the assignment or
sublease agreement and any ancillary documents, which approval shall not be
unreasonably withheld by Landlord if the requirements of this Article 7 are
otherwise complied with.
     (b) Each such sublessee or assignee having agreed, in writing satisfactory
to Landlord and its counsel and for the benefit of Landlord, to assume, to be
bound by, and to perform the obligations of this Lease to be performed by Tenant
which relate to space being subleased.
     (c) Tenant not being in Default of its obligations under the terms of this
Lease.
     (d) Tenant having reimbursed to Landlord all reasonable costs and
reasonable attorneys’ fees incurred by Landlord in conjunction with the
processing and documentation of any such requested subletting or assignment.
Tenant shall be obligated to so reimburse Landlord whether or not such
subletting or assignment is completed.
     (e) Tenant having delivered to Landlord a complete and fully-executed
duplicate original of such sublease agreement or assignment agreement (as
applicable) and all related agreements.
          (f) Tenant having paid, or having agreed in writing to pay as to
future payments, to Landlord fifty percent (50%) of all assignment consideration
or excess rentals to be paid to Tenant or to any other on Tenant’s behalf or for
Tenant’s benefit for such assignment or subletting as follows:
               (i) If Tenant assigns its interest under this Lease and if all or
a portion of the consideration for such assignment is to be paid by the assignee
at the time of the assignment, that Tenant shall have paid to Landlord and
Landlord shall have received an amount equal to fifty percent (50%) of the
assignment consideration so paid or to be paid (whichever is the greater) at the
time of the assignment by the assignee; or
               (ii) If Tenant assigns its interest under this Lease and if
Tenant is to receive all or a portion of the consideration for such assignment
in future installments, that Tenant and Tenant’s assignee shall have entered
into a written agreement with and for the benefit of Landlord satisfactory to
Landlord and its counsel whereby Tenant and Tenant’s assignee jointly agree to
pay to Landlord an amount equal to fifty percent (50%) of all such future
assignment consideration installments to be paid by such assignee as and when
such assignment consideration is so paid.
               (iii) If Tenant subleases the Leased Premises, that Tenant and
Tenant’s sublessee shall have entered into a written agreement with and for the
benefit of Landlord satisfactory to Landlord and its counsel whereby Tenant and
Tenant’s sublessee jointly agree to pay to Landlord fifty percent (50%) of all
excess rentals to be paid by such sublessee.

16.



--------------------------------------------------------------------------------



 



7.5 Assignment Consideration And Excess Rentals Defined. For purposes of this
Article, including any amendment to this Article by way of addendum or other
writing: (i) the term “assignment consideration” shall mean all consideration to
be paid by the assignee to Tenant or to any other party on Tenant’s behalf or
for Tenant’s benefit as consideration for such assignment, without deduction for
any legal fees, tenant improvement, and other costs paid by Tenant or incurred
by Tenant in connection with such assignment, excepting only market rate leasing
commissions, which may be deducted on a straight-line basis over the remaining
term of this Lease from and after the date of the assignment, and (ii) the term
“excess rentals” shall mean all consideration to be paid by the sublessee to
Tenant or to any other party on Tenant’s behalf or for Tenant’s benefit for the
sublease of all or any portion of the Leased Premises in excess of the rent due
to Landlord under the terms of this Lease for the portion so subleased for the
same period, without deduction for any legal fees, tenant improvement, and other
costs paid by Tenant or incurred by Tenant in connection with such sublease,
excepting only market rate leasing commissions, which may be deducted on a
straight-line basis over the term of the sublease. Tenant agrees that the
portion of any assignment consideration and/or excess rentals arising from any
assignment or subletting by Tenant which is to be paid to Landlord pursuant to
this Article now is and shall then be the property of Landlord and not the
property of Tenant.
7.6 Payments. All payments required by this Article to be made to Landlord shall
be made in cash in full as and when they become due. At the time Tenant,
Tenant’s assignee or sublessee makes each such payment to Landlord, Tenant or
Tenant’s assignee or sublessee, as the case may be, shall deliver to Landlord an
itemized statement in reasonable detail showing the method by which the amount
due Landlord was calculated and certified by the party making such payment as
true and correct.
7.7 Good Faith. The rights granted to Tenant by this Article are granted in
consideration of Tenant’s express covenant that all pertinent allocations which
are made by Tenant between the rental value of the Leased Premises and the value
of any of Tenant’s personal property which may be conveyed or leased (or
services provided) generally concurrently with and which may reasonably be
considered a part of the same transaction as the permitted assignment or
subletting shall be made fairly, honestly and in good faith. If Tenant shall
breach this covenant, Landlord may immediately declare Tenant to be in Default
under the terms of this Lease and terminate this Lease and/or exercise any other
rights and remedies Landlord would have under the terms of this Lease in the
case of a material Default by Tenant under this Lease.
7.8 Effect Of Landlord’s Consent. No subletting or assignment, even with the
consent of Landlord, shall relieve Tenant of its personal and primary obligation
to pay rent and to perform all of the other obligations to be performed by
Tenant hereunder. Consent by Landlord to one or more assignments of Tenant’s
interest in this Lease or to one or more sublettings of the Leased Premises
shall not be deemed to be a consent to any subsequent assignment or subletting.
No subtenant shall have any right to assign its sublease or to further sublet
any portion of the sublet premises or to permit any portion of the sublet
premises to be used or occupied by any other party. No sublease may be
terminated or modified without Landlord’s prior written consent. If Landlord
shall have been ordered by a court of competent jurisdiction to consent to a
requested assignment or subletting, or such an assignment or subletting shall
have been ordered by a court of competent jurisdiction over the objection of
Landlord, such assignment or subletting shall not be binding between the
assignee (or sublessee) and Landlord until such time as all conditions set forth
in Paragraph 7.4 above have been fully satisfied (to the extent not then
satisfied) by the assignee or sublessee, including, without limitation, the
payment to Landlord of all agreed assignment considerations and/or excess
rentals then due Landlord. Upon a Default while a sublease is in effect,
Landlord may collect directly from the sublessee all sums becoming due to Tenant
under the sublease and apply this amount against any sums due Landlord by
Tenant, and Tenant authorizes and directs any sublessee to make payments
directly to Landlord upon notice from Landlord. No direct collection by Landlord
from any sublessee shall constitute a novation or release of Tenant or any
guarantor, a consent to the sublease or a waiver of the covenant prohibiting
subleases. Landlord, as Tenant’s agent, may endorse any check, draft or other
instrument payable to Tenant for sums due under a sublease, and apply the
proceeds in accordance with this Lease; this agency is coupled with an interest
and is irrevocable.
ARTICLE 8
LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY
8.1 Limitation On Landlord’s Liability And Release. Landlord shall not be liable
to Tenant for, and Tenant hereby releases and waives all claims and rights of
recovery against Landlord and its partners, principals, members, officers,
agents, employees, lenders, attorneys, contractors, invitees, consultants,
predecessors, successors and assigns (including without limitation prior and
subsequent owners of the Property or portions thereof) (collectively, the
“Landlord Indemnitees”) from, any and all liability, whether in contract, tort
or on any other basis, for any injury to or any damage sustained by Tenant,
Tenant’s agents, employees, contractors or invitees, any damage to Tenant’s
property, or any loss to Tenant’s business, loss of Tenant’s profits or other
financial loss of Tenant resulting from or attributable to the condition of, the
management of, the repair or maintenance of, the protection of, the supply of
services or utilities to, the damage in or destruction of the Leased Premises,
the Building, the Property or

17.



--------------------------------------------------------------------------------



 



the Common Areas, including without limitation (i) the failure, interruption,
rationing or other curtailment or cessation in the supply of electricity, water,
gas or other utility service to the Property, the Building or the Leased
Premises; (ii) the vandalism or forcible entry into the Building or the Leased
Premises; (iii) the penetration of water into or onto any portion of the Leased
Premises; (iv) the failure to provide security and/or adequate lighting in or
about the Property, the Building or the Leased Premises, (v) the existence of
any design or construction defects within the Property, the Building or the
Leased Premises; (vi) the failure of any mechanical systems to function properly
(such as the HVAC systems); (vii) the blockage of access to any portion of the
Property, the Building or the Leased Premises, except that Tenant does not so
release Landlord from such liability to the extent such damage was proximately
caused by Landlord’s gross negligence, willful misconduct, or Landlord’s failure
to perform an obligation expressly undertaken pursuant to this Lease after a
reasonable period of time shall have lapsed following receipt of written notice
from Tenant to so perform such obligation. In this regard, Tenant acknowledges
that it is fully apprised of the provisions of Law relating to releases, and
particularly to those provisions contained in Section 1542 of the California
Civil Code which reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
Notwithstanding such statutory provision, and for the purpose of implementing a
full and complete release and discharge, Tenant hereby (i) waives the benefit of
such statutory provision and (ii) acknowledges that, subject to the exceptions
specifically set forth herein, the release and discharge set forth in this
paragraph is a full and complete settlement and release and discharge of all
claims and is intended to include in its effect, without limitation, all claims
which Tenant, as of the date hereof, does not know of or suspect to exist in its
favor.
8.2 Tenant’s Indemnification Of Landlord. Tenant shall defend with competent
counsel satisfactory to Landlord any claims made or legal actions filed or
threatened against the Landlord Indemnitees with respect to the violation of any
Law, or the death, bodily injury, personal injury, property damage, or
interference with contractual or property rights suffered by any third party
occurring within the Leased Premises or resulting from Tenant’s use or occupancy
of the Leased Premises, the Building or the Common Areas, or resulting from
Tenant’s activities in or about the Leased Premises, the Building, the Common
Areas or the Property, and Tenant shall indemnify and hold the Landlord
Indemnitees harmless from any loss liability, penalties, or expense whatsoever
(including any loss attributable to vacant space which otherwise would have been
leased, but for such activities) resulting therefrom, except to the extent
proximately caused by the negligence or willful misconduct of Landlord or of any
of the Landlord Indemnitees. This indemnity agreement shall survive the
expiration or sooner termination of this Lease.
ARTICLE 9
INSURANCE
9.1 Tenant’s Insurance. Tenant shall maintain insurance complying with all of
the following:
     (a) Tenant shall procure, pay for and keep in full force and effect, at all
times during the Lease Term, the following:
          (i) Commercial general liability insurance insuring Tenant against
liability for personal injury, bodily injury, death and damage to property
occurring within the Leased Premises, or resulting from Tenant’s use or
occupancy of the Leased Premises, the Building, the Common Areas or the
Property, or resulting from Tenant’s activities in or about the Leased Premises
or the Property, with coverage in an amount equal to Tenant’s Required Liability
Coverage (as set forth in Article 1), which insurance shall contain “blanket
contractual liability” and “broad form property damage” endorsements insuring
Tenant’s performance of Tenant’s obligations to indemnify Landlord as contained
in this Lease.
          (ii) Fire and property damage insurance in “special form” coverage
insuring Tenant against loss from physical damage to Tenant’s personal property,
inventory, trade fixtures and improvements within the Leased Premises with
coverage for the full actual replacement cost thereof;
          (iii) Business income/extra expense insurance sufficient to pay Base
Monthly Rent and Additional Rent for a period of not less than twelve
(12) months;
          (iv) Plate glass insurance, at actual replacement cost;
          (v) Boiler and machinery insurance, to limits sufficient to restore
the Building;
          (vi) Product liability insurance (including, without limitation, if
food and/or beverages are distributed, sold and/or consumed within the Leased
Premises, to the extent obtainable,

18.



--------------------------------------------------------------------------------



 



coverage for liability arising out of the distribution, sale, use or consumption
of food and/or beverages (including alcoholic beverages, if applicable) at the
Leased Premises for not less than Tenant’s Required Liability Coverage (as set
forth in Article 1);
          (vii) Workers’ compensation insurance (statutory coverage) with
employer’s liability in amounts not less than $1,000,000 insurance sufficient to
comply with all laws; and
          (viii) With respect to making of any alterations or modifications or
the construction of improvements or the like undertaken by Tenant, course of
construction, commercial general liability, automobile liability and workers’
compensation (to be carried by Tenant’s contractor), in an amount and with
coverage reasonably satisfactory to Landlord.
     (b) Each policy of liability insurance required to be carried by Tenant
pursuant to this paragraph or actually carried by Tenant with respect to the
Leased Premises or the Property: (i) shall, except with respect to insurance
required by subparagraphs (a)(ii) and (a)(viii) above, name Landlord, and such
others as are designated by Landlord, as additional insureds; (ii) shall, with
respect to insurance required by subparagraph (a)(ii) above, name Landlord, and
such others as are designated by Landlord, as loss payees; (iii) shall be
primary insurance providing that the insurer shall be liable for the full amount
of the loss, up to and including the total amount of liability set forth in the
declaration of coverage, without the right of contribution from or prior payment
by any other insurance coverage of Landlord; (iv) shall be in a commercially
reasonable form satisfactory to Landlord; (v) shall be carried with companies
reasonably acceptable to Landlord with Best’s ratings of at least A- and VIII;
(vi) shall provide that such policy shall not be subject to cancellation, lapse
or change except after at least thirty (30) days prior written notice to
Landlord, and (vii) shall contain a so-called “severability” or “cross
liability” endorsement. Each policy of property insurance maintained by Tenant
with respect to the Leased Premises or the Property or any property therein
(i) shall provide that such policy shall not be subject to cancellation, lapse
or change except after at least thirty (30) days prior written notice to
Landlord and (ii) shall contain a waiver and/or a permission to waive by the
insurer of any right of subrogation against Landlord, its partners, principals,
members, officers, employees, agents and contractors, which might arise by
reason of any payment under such policy or by reason of any act or omission of
Landlord, its partners, principals, members, officers, employees, agents and
contractors.
     (c) Prior to the time Tenant or any of its contractors enters the Leased
Premises, Tenant shall deliver to Landlord, with respect to each policy of
insurance required to be carried by Tenant pursuant to this Article, a copy of
such policy (appropriately authenticated by the insurer as having been issued,
premium paid) or a certificate of the insurer certifying in form satisfactory to
Landlord that a policy has been issued, premium paid, providing the coverage
required by this Paragraph and containing the provisions specified herein. With
respect to each renewal or replacement of any such insurance, the requirements
of this Paragraph must be complied with not less than thirty days prior to the
expiration or cancellation of the policies being renewed or replaced. Landlord
may, at any time and from time to time, inspect and/or copy any and all
insurance policies required to be carried by Tenant pursuant to this Article. If
Landlord’s Lender, insurance broker, advisor or counsel reasonably determines at
any time that the amount of coverage set forth in Paragraph 9.1(a) for any
policy of insurance Tenant is required to carry pursuant to this Article is not
adequate, then Tenant shall increase the amount of coverage for such insurance
to such greater amount as Landlord’s Lender, insurance broker, advisor or
counsel reasonably deems adequate. In the event Tenant does not maintain said
insurance, Landlord may, in its sole discretion and without waiving any other
remedies hereunder, procure said insurance and Tenant shall pay to Landlord as
additional rent the cost of said insurance plus a ten percent (10%)
administrative fee.
9.2 Landlord’s Insurance. With respect to insurance maintained by Landlord:
     (a) Landlord shall maintain, as the minimum coverage required of it by this
Lease, fire and property damage insurance in so-called special form coverage
insuring Landlord (and such others as Landlord may designate) against loss from
physical damage to the Building with coverage of not less than one hundred
percent (100%) of the full actual replacement cost thereof and against loss of
rents for a period of not less than six months. Such fire and property damage
insurance, at Landlord’s election but without any requirements on Landlord’s
behalf to do so, (i) may be written in so-called “all risk” form, excluding only
those perils commonly excluded from such coverage by Landlord’s then property
damage insurer; (ii) may provide coverage for physical damage to the
improvements so insured for up to the entire full actual replacement cost
thereof; (iii) may be endorsed to cover loss or damage caused by any additional
perils against which Landlord may elect to insure, including earthquake and/or
flood; and/or (iv) may provide coverage for loss of rents for a period of up to
twelve months. Landlord shall not be required to cause such insurance to cover
any of Tenant’s personal property, inventory, and trade fixtures, or any
modifications, alterations or improvements made or constructed by Tenant to or
within the Leased Premises. Landlord shall use commercially reasonable efforts
to obtain such insurance at competitive rates.
     (b) Landlord shall maintain commercial general liability insurance insuring
Landlord (and such others as are designated by Landlord) against liability for
personal injury, bodily injury, death, and

19.



--------------------------------------------------------------------------------



 



damage to property occurring in, on or about, or resulting from the use or
occupancy of the Property, or any portion thereof, with combined single limit
coverage of at least Ten Million Dollars ($10,000,000). Landlord may carry such
greater coverage as Landlord or Landlord’s Lender, insurance broker, advisor or
counsel may from time to time determine is reasonably necessary for the adequate
protection of Landlord and the Property.
     (c) Landlord may maintain any other insurance which in the opinion of its
insurance broker, advisor or legal counsel is prudent to carry under the given
circumstances, provided such insurance is commonly carried by owners of property
similarly situated and operating under similar circumstances.
9.3 Mutual Waiver Of Subrogation. Landlord hereby releases Tenant, and Tenant
hereby releases Landlord and its respective partners, principals, members,
officers, agents, employees and servants, from any and all liability for loss,
damage or injury to the property of the other in or about the Leased Premises or
the Property which is caused by or results from a peril or event or happening
which is covered by insurance actually carried and in force at the time of the
loss by the party sustaining such loss; provided, however, that such waiver
shall be effective only to the extent permitted by the insurance covering such
loss and to the extent such insurance is not prejudiced thereby.
ARTICLE 10
DAMAGE TO LEASED PREMISES
10.1 Landlord’s Duty To Restore. If the Leased Premises, the Building or the
Common Area are damaged by any peril after the Effective Date of this Lease,
Landlord shall restore the same, as and when required by this paragraph, unless
this Lease is terminated by Landlord pursuant to Paragraph 10.3 or by Tenant
pursuant to Paragraph 10.4. If this Lease is not so terminated, then upon the
issuance of all necessary governmental permits, Landlord shall commence and
diligently prosecute to completion the restoration of the Leased Premises, the
Building or the Common Area, as the case may be, to the extent then allowed by
law, to substantially the same condition in which it existed as of the Lease
Commencement Date. Landlord’s obligation to restore shall be limited to the
improvements constructed by Landlord. Landlord shall have no obligation to
restore any alterations, modifications or improvements made by Tenant to the
Leased Premises or any of Tenant’s personal property, inventory or trade
fixtures. Upon completion of the restoration by Landlord, Tenant shall forthwith
replace or fully repair all of Tenant’s personal property, inventory, trade
fixtures and other improvements constructed by Tenant to like or similar
conditions as existed at the time immediately prior to such damage or
destruction.
10.2 Insurance Proceeds. All insurance proceeds available from the fire and
property damage insurance carried by Landlord shall be paid to and become the
property of Landlord. If this Lease is terminated pursuant to either
Paragraph 10.3 or 10.4, all insurance proceeds available from insurance carried
by Tenant which cover loss of property that is Landlord’s property or would
become Landlord’s property on termination of this Lease shall be paid to and
become the property of Landlord, and the remainder of such proceeds shall be
paid to and become the property of Tenant. If this Lease is not terminated
pursuant to either Paragraph 10.3 or 10.4, all insurance proceeds available from
insurance carried by Tenant which cover loss to property that is Landlord’s
property shall be paid to and become the property of Landlord, and all proceeds
available from such insurance which cover loss to property which would only
become the property of Landlord upon the termination of this Lease shall be paid
to and remain the property of Tenant. The determination of Landlord’s property
and Tenant’s property shall be made pursuant to Paragraph 6.2.
10.3 Landlord’s Right To Terminate. Landlord shall have the option to terminate
this Lease in the event any of the following occurs, which option may be
exercised only by delivery to Tenant of a written notice of election to
terminate within thirty days after the date of such damage or destruction:
     (a) The Building is damaged by any peril covered by valid and collectible
insurance actually carried by Landlord and in force at the time of such damage
or destruction (an “insured peril”) to such an extent that the estimated cost to
restore the Building exceeds the lesser of (i) the insurance proceeds available
from insurance actually carried by Landlord, or (ii) fifty percent of the then
actual replacement cost thereof;
     (b) The Building is damaged by an uninsured peril, which peril Landlord was
not required to insure against pursuant to the provisions of Article 9 of this
Lease.
     (c) The Building is damaged by any peril and, because of the laws then in
force, the Building (i) cannot be restored at reasonable cost or (ii) if
restored, cannot be used for the same use being made thereof before such damage.
10.4 Tenant’s Right To Terminate. If the Leased Premises, the Building or the
Common Area are damaged by any peril and Landlord does not elect to terminate
this Lease or is not entitled to terminate this Lease pursuant to this Article,
then as soon as reasonably practicable, Landlord shall furnish Tenant

20.



--------------------------------------------------------------------------------



 



with the written opinion of The Architect or construction consultant as to when
the restoration work required of Landlord may be complete. Tenant shall have the
option to terminate this Lease (if Tenant is not then in Default) in the event
any of the following occurs, which option may be exercised only by delivery to
Landlord of a written notice of election to terminate within seven days after
Tenant receives from Landlord the written estimate of the time needed to
complete such restoration, which written notice of election to terminate shall
specify a termination date not more than sixty (60) nor fewer than ten (10) days
after Tenant’s receipt of such written estimate:
     (a) If the time estimated to substantially complete the restoration exceeds
nine months from and after the date the architect’s or construction consultant’s
written opinion is delivered to Landlord; or
     (b) If the damage occurred within twelve months of the last day of the
Lease Term and the time estimated to substantially complete the restoration
exceeds one hundred twenty days from and after the date such restoration is
commenced.
10.5 Tenant’s Waiver. Landlord and Tenant agree that the provisions of
Paragraph 10.4 above, captioned “Tenant’s Right To Terminate”, are intended to
supersede and replace the provisions contained in California Civil Code,
Section 1932, Subdivision 2, and California Civil Code, Section 1933, and
accordingly, Tenant hereby waives the provisions of such Civil Code Sections and
the provisions of any successor Civil Code Sections or similar laws hereinafter
enacted.
10.6 Abatement Of Rent. In the event of damage to the Leased Premises which does
not result in the termination of this Lease, the Base Monthly Rent (and any
Additional Rent) shall: (a) not abated during the period of restoration until
such time as the business income/extra expense insurance carried by Tenant has
been exhausted with respect to such damage, and (b) thereafter until the
restoration is complete, be abated during the remaining period of restoration in
proportion in the degree to which Tenant’s use of the Leased Premises is
impaired by such damage.
ARTICLE 11
CONDEMNATION
11.1 Tenant’s Right To Terminate. Except as otherwise provided in Paragraph 11.4
below regarding temporary takings, Tenant shall have the option to terminate
this Lease if, as a result of any taking, (i) all of the Leased Premises is
taken, or (ii) twenty-five percent (25%) or more of the Leased Premises is taken
and the part of the Leased Premises that remains cannot, within a reasonable
period of time, be made reasonably suitable for the continued operation of
Tenant’s business. Tenant must exercise such option within a reasonable period
of time, to be effective on the later to occur of (i) the date that possession
of that portion of the Leased Premises that is condemned is taken by the
condemnor or (ii) the date Tenant vacated the Leased Premises.
11.2 Landlord’s Right To Terminate. Except as otherwise provided in
Paragraph 11.4 below regarding temporary takings, Landlord shall have the option
to terminate this Lease if, as a result of any taking, (i) all of the Leased
Premises is taken, (ii) twenty-five percent (25%) or more of the Leased Premises
is taken and the part of the Leased Premises that remains cannot, within a
reasonable period of time, be made reasonably suitable for the continued
operation of Tenant’s business, or (iii) because of the laws then in force, the
Leased Premises may not be used for the same use being made before such taking,
whether or not restored as required by Paragraph 11.3 below. Any such option to
terminate by Landlord must be exercised within a reasonable period of time, to
be effective as of the date possession is taken by the condemnor.
11.3 Restoration. If any part of the Leased Premises or the Building is taken
and this Lease is not terminated, then Landlord shall, to the extent not
prohibited by laws then in force, repair any damage occasioned thereby to the
remainder thereof to a condition reasonably suitable for Tenant’s continued
operations and otherwise, to the extent practicable, in the manner and to the
extent provided in Paragraph 10.1.
11.4 Temporary Taking. If a material portion of the Leased Premises is
temporarily taken for a period of one year or less and such period does not
extend beyond the Lease Expiration Date, this Lease shall remain in effect. If
any material portion of the Leased Premises is temporarily taken for a period
which exceeds one year or which extends beyond the Lease Expiration Date, then
the rights of Landlord and Tenant shall be determined in accordance with
Paragraphs 11.1 and 11.2 above.
11.5 Division Of Condemnation Award. Any award made for any taking of the
Property, the Building, or the Leased Premises, or any portion thereof, shall
belong to and be paid to Landlord, and Tenant hereby assigns to Landlord all of
its right, title and interest in any such award; provided, however, that Tenant
shall be entitled to receive any portion of the award that is made specifically
(i) for the taking of personal property, inventory or trade fixtures belonging
to Tenant, (ii) for the interruption of Tenant’s business or its moving costs,
or (iii) for the value of any leasehold improvements installed and paid for by

21.



--------------------------------------------------------------------------------



 



Tenant. The rights of Landlord and Tenant regarding any condemnation shall be
determined as provided in this Article, and each party hereby waives the
provisions of Section 1265.130 of the California Code of Civil Procedure, and
the provisions of any similar law hereinafter enacted, allowing either party to
petition the Supreme Court to terminate this Lease and/or otherwise allocate
condemnation awards between Landlord and Tenant in the event of a taking of the
Leased Premises.
11.6 Abatement Of Rent. In the event of a taking of the Leased Premises which
does not result in a termination of this Lease (other than a temporary taking),
then, as of the date possession is taken by the condemning authority, the Base
Monthly Rent shall be reduced in the same proportion that the area of that part
of the Leased Premises so taken (less any addition to the area of the Leased
Premises by reason of any reconstruction) bears to the area of the Leased
Premises immediately prior to such taking.
11.7 Taking Defined. The term “taking” or “taken” as used in this Article 11
shall mean any transfer or conveyance of all or any portion of the Property to a
public or quasi-public agency or other entity having the power of eminent domain
pursuant to or as a result of the exercise of such power by such an agency,
including any inverse condemnation and/or any sale or transfer by Landlord of
all or any portion of the Property to such an agency under threat of
condemnation or the exercise of such power.
ARTICLE 12
DEFAULT AND REMEDIES
12.1 Events Of Tenant’s Default. Tenant shall be in “Default” of its obligations
under this Lease if any of the following events occur:
     (a) Tenant shall have failed to pay Base Monthly Rent or any Additional
Rent when due and such failure continues for more than three (3) days following
written notice from Landlord which notice shall serve as the notice required
under California Code of Civil Procedure Section 1161 or otherwise required by
law; or
     (b) Tenant shall have done or permitted to be done any act, use or thing in
its use, occupancy or possession of the Leased Premises or the Building or the
Outside Areas which is prohibited by the terms of this Lease, or Tenant shall
have failed to perform any term, covenant, or condition of this Lease (except
those requiring the Payment of Base Monthly Rent or Additional Rent, which
failures shall be governed by subparagraph (a) above) and such failure is not
cured within thirty (30) days after written notice from Landlord to Tenant
specifying the nature of such failure and requesting Tenant to cure the same, or
within such longer period as is reasonably required in the event such failure is
curable but not within such thirty (30) day period, provided such cure is
promptly commenced within such thirty (30) day period and is thereafter
diligently prosecuted to completion; or
     (c) Tenant shall have sublet the Leased Premises or assigned or encumbered
its interest in this Lease in violation of the provisions contained in
Article 7, whether voluntarily or by operation of law; or
     (d) Tenant shall have abandoned the Leased Premises; or
     (e) Tenant or any Guarantor of this Lease shall have permitted or suffered
the sequestration or attachment of, or execution on, or the appointment of a
custodian or receiver with respect to, all or any substantial part of the
property or assets of Tenant (or such Guarantor) or any property or asset
essential to the conduct of Tenant’s (or such Guarantor’s) business, and Tenant
(or such Guarantor) shall have failed to obtain a return or release of the same
within thirty days thereafter, or prior to sale pursuant to such sequestration,
attachment or levy, whichever is earlier; or
     (f) Tenant or any Guarantor of this Lease shall have made a general
assignment of all or a substantial part of its assets for the benefit of its
creditors; or
     (g) Tenant or any Guarantor of this Lease shall have allowed (or sought) to
have entered against it a decree or order which: (i) grants or constitutes an
order for relief, appointment of a trustee, or condemnation or a reorganization
plan under the bankruptcy laws of the United States; (ii) approves as properly
filed a petition seeking liquidation or reorganization under said bankruptcy
laws or any other debtor’s relief law or similar statute of the United States or
any state thereof; or (iii) otherwise directs the winding up or liquidation of
Tenant; provided, however, if any decree or order was entered without Tenant’s
consent or over Tenant’s objection, Landlord may not terminate this Lease
pursuant to this Subparagraph if such decree or order is rescinded or reversed
within thirty days after its original entry; or
     (h) Tenant or any Guarantor of this Lease shall have availed itself of the
protection of any debtor’s relief law, moratorium law or other similar law which
does not require the prior entry of a decree or order.
     (i) Tenant shall have committed an “Event of Default” under the Existing
Lease.

22.



--------------------------------------------------------------------------------



 



12.2 Landlord’s Remedies. In the event of any Default by Tenant, and without
limiting Landlord’s right to indemnification as provided in Article 8.2,
Landlord shall have the following remedies, in addition to all other rights and
remedies provided by law or otherwise provided in this Lease, to which Landlord
may resort cumulatively, or in the alternative:
     (a) Landlord may, at Landlord’s election, keep this Lease in effect and
enforce, by an action at law or in equity, all of its rights and remedies under
this Lease including, without limitation, (i) the right to recover the rent and
other sums as they become due by appropriate legal action, (ii) the right to
make payments required by Tenant, or perform Tenant’s obligations and be
reimbursed by Tenant for the cost thereof with interest at the then maximum rate
of interest not prohibited by law from the date the sum is paid by Landlord
until Landlord is reimbursed by Tenant, and (iii) the remedies of injunctive
relief and specific performance to prevent Tenant from violating the terms of
this Lease and/or to compel Tenant to perform its obligations under this Lease,
as the case may be.
     (b) Landlord may, at Landlord’s election, terminate this Lease by giving
Tenant written notice of termination, in which event this Lease shall terminate
on the date set forth for termination in such notice, in which event Tenant
shall immediately surrender the Leased Premises to Landlord, and if Tenant fails
to do so, Landlord may, without prejudice to any other remedy which it may have
for possession or arrearages in rent, enter upon and take possession of the
Leased Premises and expel or remove Tenant and any other person who may be
occupying the Leased Premises or any part thereof, without being liable for
prosecution or any claim or damages therefor. Any termination under this
subparagraph shall not relieve Tenant from its obligation to pay to Landlord all
Base Monthly Rent and Additional Rent then or thereafter due, or any other sums
due or thereafter accruing to Landlord, or from any claim against Tenant for
damages previously accrued or then or thereafter accruing. In no event shall any
one or more of the following actions by Landlord, in the absence of a written
election by Landlord to terminate this Lease constitute a termination of this
Lease:
          (i) Appointment of a receiver or keeper in order to protect Landlord’s
interest hereunder;
          (ii) Consent to any subletting of the Leased Premises or assignment of
this Lease by Tenant, whether pursuant to the provisions hereof or otherwise; or
          (iii) Any action taken by Landlord or its partners, principals,
members, officers, agents, employees, or servants, which is intended to mitigate
the adverse effects of any breach of this Lease by Tenant, including, without
limitation, any action taken to maintain and preserve the Leased Premises on any
action taken to relet the Leased Premises or any portion thereof for the account
at Tenant and in the name of Tenant.
     (c) In the event Tenant breaches this Lease and abandons the Leased
Premises, Landlord may terminate this Lease, but this Lease shall not terminate
unless Landlord gives Tenant written notice of termination. If Landlord does not
terminate this Lease by giving written notice of termination, Landlord may
enforce all its rights and remedies under this Lease, including the right and
remedies provided by California Civil Code Section 1951.4 (“lessor may continue
lease in effect after lessee’s breach and abandonment and recover rent as it
becomes due, if lessee has right to sublet or assign, subject only to reasonable
limitations”), as in effect on the Effective Date of this Lease.
     (d) In the event Landlord terminates this Lease, Landlord shall be
entitled, at Landlord’s election, to the rights and remedies provided in
California Civil Code Section 1951.2, as in effect on the Effective Date of this
Lease. For purposes of computing damages pursuant to Section 1951.2, an interest
rate equal to the maximum rate of interest then not prohibited by law shall be
used where permitted. Such damages shall include, without limitation:
          (i) The worth at the time of the award of the unpaid rent which had
been earned at the time of termination;
          (ii) The worth at the time of award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided;
          (iii) The worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that Tenant proves could be reasonably avoided, computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco, at the time of award plus one percent;
          (iv) Any other amount necessary to compensate Landlord for all
detriment proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease, or which in the ordinary course of things would be likely to
result therefrom, including without limitation, the following: (i) expenses for
cleaning, repairing or restoring the Leased Premises, (ii) expenses for
altering, remodeling or otherwise improving the Leased Premises for the purpose
of reletting, including removal of

23.



--------------------------------------------------------------------------------



 



existing leasehold improvements and/or installation of additional leasehold
improvements (regardless of how the same is funded, including reduction of rent,
a direct payment or allowance to a new tenant, or otherwise), (iii) broker’s
fees allocable to the remainder of the term of this Lease, advertising costs and
other expenses of reletting the Leased Premises; (iv) costs of carrying and
maintaining the Leased Premises, such as taxes, insurance premiums, utility
charges and security precautions, (v) expenses incurred in removing, disposing
of and/or storing any of Tenant’s personal property, inventory or trade fixtures
remaining therein; (vi) reasonable attorney’s fees, expert witness fees, court
costs and other reasonable expenses incurred by Landlord (but not limited to
taxable costs) in retaking possession of the Leased Premises, establishing
damages hereunder, and releasing the Leased Premises; and (vii) any other
expenses, costs or damages otherwise incurred or suffered as a result of
Tenant’s Default; and
          (v) The unamortized amount of any tenant improvement or similar
allowance paid or credited by Landlord to Tenant pursuant to this Lease or the
Work Letter.
     (e) Pursuant to California Code of Civil Procedure Section 1161.1, Landlord
may accept a partial payment of Rent after serving a notice pursuant to
California Code of Civil Procedure Section 1161, and may without further notice
to the Tenant, commence and pursue an action to recover the difference between
the amount demanded in that notice and the payment actually received. This
acceptance of such a partial payment of Rent does not constitute a waiver of any
rights, including any right the Landlord may have to recover possession of the
Leased Premises.
12.3 Landlord’s Default And Tenant’s Remedies. In the event Landlord fails to
perform its obligations under this Lease, Landlord shall nevertheless not be in
default under the terms of this Lease until such time as Tenant shall have first
given Landlord written notice specifying the nature of such failure to perform
its obligations, and then only after Landlord shall have had thirty (30) days
following its receipt of such notice within which to perform such obligations;
provided that, if longer than thirty (30) days is reasonably required in order
to perform such obligations, Landlord shall have such longer period. In the
event of Landlord’s default as above set forth, then, and only then, Tenant may
then proceed in equity or at law to compel Landlord to perform its obligations
and/or to recover damages proximately caused by such failure to perform (except
as and to the extent Tenant has waived its right to damages as provided in this
Lease).
12.4 Limitation Of Tenant’s Recourse. Tenant’s sole recourse against Landlord
shall be to Landlord’s interest in the Building and the Common Areas. If
Landlord is a corporation, trust, partnership, joint venture, limited liability
company, unincorporated association, or other form of business entity, Tenant
agrees that (i) the obligations of Landlord under this Lease shall not
constitute personal obligations of the officers, directors, trustees, partners,
joint venturers, members, managers, owners, stockholders, or other principals of
such business entity, and (ii) Tenant shall have recourse only to the interest
of such corporation, trust, partnership, joint venture, limited liability
company, unincorporated association, or other form of business entity in the
Building and the Common Areas for the satisfaction of such obligations and not
against the assets of such officers, directors, trustees, partners, joint
venturers, members, managers, owners, stockholders or principals. Additionally,
if Landlord is a partnership or limited liability company, then Tenant covenants
and agrees:
     (a) No partner, manager, or member of Landlord shall be sued or named as a
party in any suit or action brought by Tenant with respect to any alleged breach
of this Lease (except to the extent necessary to secure jurisdiction over the
partnership or limited liability company and then only for that sole purpose);
     (b) No service of process shall be made against any partner, manager, or
member of Landlord except for the sole purpose of securing jurisdiction over the
partnership; and
     (c) No writ of execution will ever be levied against the assets of any
partner, manager, or member of Landlord other than to the extent of his or her
interest in the assets of the partnership or limited liability company
constituting Landlord.
Tenant further agrees that each of the foregoing covenants and agreements shall
be enforceable by Landlord and by any partner or member of Landlord and shall be
applicable to any actual or alleged misrepresentation or nondisclosure made
regarding this Lease or the Leased Premises or any actual or alleged failure,
default or breach of any covenant or agreement either expressly or implicitly
contained in this Lease or imposed by statute or at common law.
12.5 Tenant’s Waiver. Landlord and Tenant agree that the provisions of
Paragraph 12.3 above are intended to supersede and replace the provisions of
California Civil Code Sections 1932(1), 1941 and 1942, and accordingly, Tenant
hereby waives the provisions of California Civil Code Sections 1932(1), 1941 and
1942 and/or any similar or successor law regarding Tenant’s right to terminate
this Lease or to make repairs and deduct the expenses of such repairs from the
rent due under this Lease.

24.



--------------------------------------------------------------------------------



 



ARTICLE 13
GENERAL PROVISIONS
13.1 Taxes On Tenant’s Property. Tenant shall pay before delinquency any and all
taxes, assessments, license fees, use fees, permit fees and public charges of
whatever nature or description levied, assessed or imposed against Tenant or
Landlord by a governmental agency arising out of, caused by reason of or based
upon Tenant’s estate in this Lease, Tenant’s ownership of property, improvements
made by Tenant to the Leased Premises or the Common Areas, improvements made by
Landlord for Tenant’s use within the Leased Premises or the Common Areas,
Tenant’s use (or estimated use) of public facilities or services or Tenant’s
consumption (or estimated consumption) of public utilities, energy, water or
other resources (collectively, “Tenant’s Interest”). Upon demand by Landlord,
Tenant shall furnish Landlord with satisfactory evidence of these payments. If
any such taxes, assessments, fees or public charges are levied against Landlord,
Landlord’s property, the Building or the Property, or if the assessed value of
the Building or the Property is increased by the inclusion therein of a value
placed upon Tenant’s Interest, regardless of the validity thereof, Landlord
shall have the right to require Tenant to pay such taxes, and if not paid and
satisfactory evidence of payment delivered to Landlord at least ten days prior
to delinquency, then Landlord shall have the right to pay such taxes on Tenant’s
behalf and to invoice Tenant for the same, in either case whether before or
after the expiration or earlier termination of the Lease Term. Tenant shall,
within the earlier to occur of (a) thirty (30) days of the date it receives an
invoice from Landlord setting forth the amount of such taxes, assessments, fees,
or public charge so levied, or (b) the due date of such invoice, pay to
Landlord, as Additional Rent, the amount set forth in such invoice. Failure by
Tenant to pay the amount so invoiced within such time period shall be
conclusively deemed a Default by Tenant under this Lease. Tenant shall have the
right to bring suit in any court of competent jurisdiction to recover from the
taxing authority the amount of any such taxes, assessments, fees or public
charges so paid.
13.2 Holding Over. This Lease shall terminate without further notice on the
Lease Expiration Date (as set forth in Article 1). Any holding over by Tenant
after expiration of the Lease Term shall neither constitute a renewal nor
extension of this Lease nor give Tenant any rights in or to the Leased Premises
except as expressly provided in this Paragraph. Any such holding over to which
Landlord has consented shall be construed to be a tenancy from month to month,
on the same terms and conditions herein specified insofar as applicable, except
that the Base Monthly Rent shall be increased to an amount equal to one hundred
fifty percent (150%) of the Base Monthly Rent payable during the last full month
immediately preceding such holding over. Without limiting the foregoing, in the
event of a holding over to which Landlord has consented, any rights of Landlord
or obligations of Tenant set forth in this Lease and purporting to apply during
the term of this Lease, shall nonetheless also be deemed to apply during any
such hold over period. Tenant acknowledges that if Tenant holds over without
Landlord’s consent, such holding over may compromise or otherwise affect
Landlord’s ability to enter into new leases with prospective tenants regarding
the Leased Premises. Therefore, if Tenant fails to surrender the Leased Premises
upon the expiration or termination of this Lease, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from and against all claims resulting from
such failure, including, without limiting the foregoing, any claims made by any
succeeding tenant founded upon such failure to surrender, and any losses
suffered by Landlord, including lost profits, resulting from such failure to
surrender.
13.3 Subordination To Mortgages. This Lease is subject to and subordinate to all
ground leases, mortgages and deeds of trust which affect the Building or the
Property and which are of public record as of the Effective Date of this Lease,
and to all renewals, modifications, consolidations, replacements and extensions
thereof. However, if the lessor under any such ground lease or any lender
holding any such mortgage or deed of trust shall advise Landlord that it desires
or requires this Lease to be made prior and superior thereto, then, upon written
request of Landlord to Tenant, Tenant shall promptly execute, acknowledge and
deliver any and all customary or reasonable documents or instruments which
Landlord and such lessor or lender deems necessary or desirable to make this
Lease prior thereto. Tenant hereby consents to Landlord’s ground leasing the
land underlying the Building or the Property and/or encumbering the Building or
the Property as security for future loans on such terms as Landlord shall
desire, all of which future ground leases, mortgages or deeds of trust shall be
subject to and subordinate to this Lease. However, if any lessor under any such
future ground lease or any lender holding such future mortgage or deed of trust
shall desire or require that this Lease be made subject to and subordinate to
such future ground lease, mortgage or deed of trust, then Tenant agrees, within
ten days after Landlord’s written request therefor, to execute, acknowledge and
deliver to Landlord any and all documents or instruments requested by Landlord
or by such lessor or lender as may be necessary or proper to assure the
subordination of this Lease to such future ground lease, mortgage or deed of
trust, but only if such lessor or lender agrees not to disturb Tenant’s quiet
possession of the Leased Premises so long as Tenant is not in Default under this
Lease. Tenant’s failure to execute and deliver such documents or instruments
within ten business days after Landlord’s request therefor shall be a material
Default by Tenant under this Lease, and no further notice shall be required
under Paragraph 12.1(c) or any other provision of this Lease, and Landlord shall
have all of the rights and remedies available to Landlord as Landlord would
otherwise have in the case of any other material Default by Tenant, it being
agreed and understood by Tenant that

25.



--------------------------------------------------------------------------------



 



Tenant’s failure to so deliver such documents or instruments in a timely manner
could result in Landlord being unable to perform committed obligations to other
third parties which were made by Landlord in reliance upon this covenant of
Tenant. If Landlord assigns the Lease as security for a loan, Tenant agrees to
execute such documents as are reasonably requested by the lender and to provide
reasonable provisions in the Lease protecting such lender’s security interest
which are customarily required by institutional lenders making loans secured by
a deed of trust, which may include, but shall not be limited to, those
provisions listed on Exhibit C attached hereto. Upon the written request of
Tenant, Landlord agrees to exercise commercially reasonable efforts to have
Landlord’s Lender or ground lessor provide a subordination, nondisturbance, and
attornment agreement for Tenant’s review and execution. In the event Tenant
desires to have changes made in such document, Landlord agrees to request such
changes of its Lender or ground lessor, but Tenant shall be responsible for and
shall promptly pay upon demand, all costs incurred by Landlord (including but
not limited to reasonable attorneys’ fees) in connection with the subordination,
nondisturbance, and attornment agreement from and after delivery of the initial
draft thereof for Tenant’s review and execution.
13.4 Tenant’s Attornment Upon Foreclosure. Tenant shall, upon request, attorn
(i) to any purchaser of the Building or the Property at any foreclosure sale or
private sale conducted pursuant to any security instruments encumbering the
Building or the Property, (ii) to any grantee or transferee designated in any
deed given in lieu of foreclosure of any security interest encumbering the
Building or the Property, or (iii) to the lessor under an underlying ground
lease of the land underlying the Building or the Property, should such ground
lease be terminated; provided that such purchaser, grantee or lessor recognizes
Tenant’s rights under this Lease.
13.5 Mortgagee Protection. In the event of any default on the part of Landlord,
Tenant will give notice by registered mail to any Lender or lessor under any
underlying ground lease who shall have requested, in writing, to Tenant that it
be provided with such notice, and Tenant shall offer such Lender or lessor a
reasonable opportunity to cure the default, including time to obtain possession
of the Leased Premises by power of sale or judicial foreclosure or other
appropriate legal proceedings if reasonably necessary to effect a cure.
13.6 Estoppel Certificate. Tenant will, following any request by Landlord,
promptly execute and deliver to Landlord an estoppel certificate substantially
in form attached as Exhibit D, (i) certifying that this Lease is unmodified and
in full force and effect, or, if modified, stating the nature of such
modification and certifying that this Lease, as so modified, is in full force
and effect, (ii) stating the date to which the rent and other charges are paid
in advance, if any, (iii) acknowledging that there are not, to Tenant’s
knowledge, any uncured defaults on the part of Landlord hereunder, or specifying
such defaults if any are claimed, and (iv) certifying such other information
about this Lease as may be reasonably requested by Landlord, its Lender or
prospective lenders, investors or purchasers of the Building or the Property.
Tenant’s failure to execute and deliver such estoppel certificate within ten
business days after Landlord’s request therefor shall be a material Default by
Tenant under this Lease, and no further notice shall be required under
Paragraph 12.1(c) or any other provision of this Lease, and Landlord shall have
all of the rights and remedies available to Landlord as Landlord would otherwise
have in the case of any other material Default by Tenant, it being agreed and
understood by Tenant that Tenant’s failure to so deliver such estoppel
certificate in a timely manner could result in Landlord being unable to perform
committed obligations to other third parties which were made by Landlord in
reliance upon this covenant of Tenant. Landlord and Tenant intend that any
statement delivered pursuant to this paragraph may be relied upon by any Lender
or purchaser or prospective Lender or purchaser of the Building, the Property,
or any interest in them.
13.7 Tenant’s Financial Information. Tenant shall, within ten business days
after Landlord’s request therefor, deliver to Landlord a copy of Tenant’s (and
any guarantor’s) current financial statements (including a balance sheet, income
statement and statement of cash flow, all prepared in accordance with generally
accepted accounting principles), a list of all of Tenant’s creditors with
current contact information (but only if Tenant is in Default under this Lease
at the time of such request by Landlord), and any such other information
reasonably requested by Landlord regarding Tenant’s financial condition.
Landlord shall be entitled to disclose such financial statements or other
information to its Lender, to any present or prospective principal of or
investor in Landlord, or to any prospective Lender or purchaser of the Building,
the Property, or any portion thereof or interest therein. Any such financial
statement or other information which is marked “confidential” or “company
secrets” (or is otherwise similarly marked by Tenant) shall be confidential and
shall not be disclosed by Landlord to any third party except as specifically
provided in this paragraph, unless the same becomes a part of the public domain
without the fault of Landlord.
13.8 Transfer By Landlord. Landlord and its successors in interest shall have
the right to transfer their interest in the Building, the Property, or any
portion thereof at any time and to any person or entity. In the event of any
such transfer, the Landlord originally named herein (and in the case of any
subsequent transfer, the transferor), from the date of such transfer, shall be
automatically relieved, without any further act by any person or entity, of all
liability for (i) the performance of the obligations of the Landlord hereunder
which may accrue after the date of such transfer, and (ii) repayment of any
unapplied portion of

26.



--------------------------------------------------------------------------------



 



the Security Deposit (upon transferring or crediting the same to the
transferee), and (iii) the performance of the obligations of the Landlord
hereunder which have accrued before the date of transfer if its transferee
agrees to assume and perform all such prior obligations of the Landlord
hereunder. Tenant shall attorn to any such transferee. After the date of any
such transfer, the term “Landlord” as used herein shall mean the transferee of
such interest in the Building or the Property.
13.9 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, acts of war, terrorist acts, inability to obtain
services, labor, or materials or reasonable substitutes therefor, governmental
actions, civil commotions, fire or other casualty, and other causes beyond the
reasonable control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, a “Force Majeure”), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by a Force Majeure.
13.10 Notices. Any notice required or permitted to be given under this Lease
other than statutory notices shall be in writing and (i) personally delivered,
(ii) sent by United States mail, registered or certified mail, postage prepaid,
return receipt requested, (iii) sent by Federal Express or similar nationally
recognized overnight courier service, or (iv) transmitted by facsimile with a
hard copy sent within one (1) business day by any of the foregoing means, and in
all cases addressed as follows, and such notice shall be deemed to have been
given upon the date of actual receipt or delivery (or refusal to accept
delivery) at the address specified below (or such other addresses as may be
specified by notice in the foregoing manner) as indicated on the return receipt
or air bill:

         
 
  If to Landlord:   Jeronimo Technology Partners LLC
 
      c/o Menlo Equities LLC
 
      490 California Avenue
 
      4th Floor
 
      Palo Alto, California 94306
 
      Attention: Henry Bullock/Richard Holmstrom
 
      Facsimile: (650) 326-9333
 
       
 
  with a copy to:   Cooley Godward llp
 
      101 California Street, 5th Floor
 
      San Francisco, California 94111
 
      Attention: Paul Churchill
 
      Facsimile: (415) 693-2222
 
       
 
  If to Tenant:   Silicon Image, Inc.
 
      1060 East Arques Avenue
 
      Sunnyvale, CA 94085
 
      Attention: Richard Zyhylij

Any notice given in accordance with the foregoing shall be deemed received upon
actual receipt or refusal to accept delivery. Any statutory notice shall be
given and deemed received in accordance with the applicable statute or as
otherwise provided by law.
13.11 Attorneys’ Fees and Costs. In the event any party shall bring any action,
arbitration, or other proceeding alleging a breach of any provision of this
Lease, or a right to recover rent, to terminate this Lease, or to enforce,
protect, interpret, determine, or establish any provision of this Lease or the
rights or duties hereunder of either party, the prevailing party shall be
entitled to recover from the non-prevailing party as a part of such action or
proceeding, or in a separate action for that purpose brought within one year
from the determination of such proceeding, reasonable attorneys’ fees, expert
witness fees, court costs and reasonable disbursements, made or incurred by the
prevailing party.
13.12 Definitions. Any term that is given a special meaning by any provision in
this Lease shall, unless otherwise specifically stated, have such meaning
wherever used in this Lease or in any Addenda or amendment hereto. In addition
to the terms defined in Article 1, the following terms shall have the following
meanings:
     (a) Real Property Taxes. The term “Real Property Tax” or “Real Property
Taxes” shall each mean the following (to the extent applicable to any portion of
the Lease Term, regardless of when the same are imposed, assessed, levied, or
otherwise charged): (i) all taxes, assessments, levies and other charges of any
kind or nature whatsoever, general and special, foreseen and unforeseen
(including all installments of principal and interest required to pay any
general or special assessments for public improvements and any increases
resulting from reassessments caused by any change in ownership or new
construction), now or hereafter imposed by any governmental or
quasi-governmental authority or special district having the direct or indirect
power to tax or levy assessments, which are levied or assessed for

27.



--------------------------------------------------------------------------------



 



whatever reason against the Property or any portion thereof, or Landlord’s
interest herein, or the fixtures, equipment and other property of Landlord that
is an integral part of the Property and located thereon, or Landlord’s business
of owning, leasing or managing the Property or the gross receipts, income or
rentals from the Property, (ii) all charges, levies or fees imposed by any
governmental authority against Landlord by reason of or based upon the use of or
number of parking spaces within the Property, the amount of public services or
public utilities used or consumed (e.g. water, gas, electricity, sewage or waste
water disposal) at the Property, the number of persons employed by tenants of
the Property, the size (whether measured in area, volume, number of tenants or
whatever) or the value of the Property, or the type of use or uses conducted
within the Property, and all costs and fees (including attorneys’ fees)
reasonably incurred by Landlord in contesting any Real Property Tax and in
negotiating with public authorities as to any Real Property Tax. If, at any time
during the Lease Term, the taxation or assessment of the Property prevailing as
of the Effective Date of this Lease shall be altered so that in lieu of or in
addition to any the Real Property Tax described above there shall be levied,
awarded or imposed (whether by reason of a change in the method of taxation or
assessment, creation of a new tax or charge, or any other cause) an alternate,
substitute, or additional use or charge (i) on the value, size, use or occupancy
of the Property or Landlord’s interest therein or (ii) on or measured by the
gross receipts, income or rentals from the Property, or on Landlord’s business
of owning, leasing or managing the Property or (iii) computed in any manner with
respect to the operation of the Property, then any such tax or charge, however
designated, shall be included within the meaning of the terms “Real Property
Tax” or “Real Property Taxes” for purposes of this Lease. If any Real Property
Tax is partly based upon property or rents unrelated to the Property, then only
that part of such Real Property Tax that is fairly allocable to the Property
shall be included within the meaning of the terms “Real Property Tax” or “Real
Property Taxes.” Notwithstanding the foregoing, in the event Landlord has the
right to elect to have assessments amortized over different time periods,
Landlord will elect (or will charge such assessment through to Tenant as if
Landlord had elected) to have such assessment amortized over the longest period
permitted by the assessing authority, and only the amortizing portion of such
assessment (with interest at the lesser of ten percent (10%) per annum or the
then maximum rate of interest not prohibited or made usurious by Law) shall be
included in Additional Rent on a monthly basis). Notwithstanding the foregoing,
the terms “Real Property Tax” or “Real Property Taxes” shall not include estate,
inheritance, transfer, gift or franchise taxes of Landlord or the federal or
state income tax imposed on Landlord’s income from all sources.
     (b) Landlord’s Insurance Costs. The term “Landlord’s Insurance Costs” shall
mean the following (to the extent applicable to any portion of the Lease Term,
regardless of when the same are incurred): the costs to Landlord to carry and
maintain the policies of fire and property damage insurance for the Building and
the Property and general liability and any other insurance required or permitted
to be carried by Landlord pursuant to Article 9, together with any deductible
amounts provided that respect to any deductible applied to the cost of capital
repairs and improvements, the inclusion of such deductible shall be subject to
the limitation and amortization provisions of Paragraphs 13.12(c) and 13.12(d).
In the event any Landlord’s Insurance Cost relates to the Property as a whole,
then Tenant’s Expense Share with respect to such Landlord’s Insurance Cost shall
be deemed to be the percentage obtained by dividing the rentable square footage
of the Leased Premises at the time of calculation by the rentable square footage
of the Property at the time of calculation. In the event the rentable square
footage of the Leased Premises or the Property is changed, the foregoing deemed
Tenant’s Expense Share shall be recalculated so that the aggregate deemed
Tenant’s Expense Share of all tenants of the Property shall equal 100%.
     (c) Property Maintenance Costs. The term “Property Maintenance Costs” shall
mean
          (i) All costs of management, operation, repair and maintenance of the
Building, including, without limitation; wages, salaries and payroll of
employees; Building management fees, janitorial, repairs and maintenance, guard,
parking and other services; rent or rental value of offices used in connection
with the management of the Building; improvements made by Landlord to comply
with Laws, power, water, waste disposal and other utilities and services;
materials and supplies; maintenance and repairs; costs for licenses, permits and
inspections; insurance premiums and the deductible portion of any loss insured
under Landlord’s liability insurance; costs for accounting, legal and other
professional services incurred in connection with the operation of the Building
and the calculation of Property Maintenance Costs; the reasonable cost of
contesting the validity or applicability of any governmental enactments that may
affect the Building; a reasonable allowance for depreciation on machinery and
equipment used to maintain the Building and on other personal Building used by
Landlord in the Building; and any other expense or charge, whether or not
included herein, which in accordance with general accounting and management
practices would be considered an expense of managing, operating, maintaining and
repairing the Building.
          (ii) The cost of any capital improvements made to the Building by
Landlord, provided such capital improvements have a useful life of five
(5) years or less or are like-kind replacements of existing improvements and
equipment existing at the Property as of the Lease Commencement Date, such cost
or allocable portion thereof to be amortized over the useful life of such
capital improvement as reasonably determined by Landlord in accordance with
generally accepted accounting principles together with interest at a rate equal
to the greater of (a) 10%, or (b) the sum of that rate quoted by Wells Fargo
Bank, N.T. & S.A. from time to time as its prime rate (the “Prime Rate”), plus

28.



--------------------------------------------------------------------------------



 



two percent (2%) or (c) such higher rate as may have been paid by Landlord on
funds borrowed for the purpose of constructing such capital improvements or
performing any capital repairs and/or replacements (but in no event more than
the maximum rate of interest not prohibited or made usurious by Law).
          (iii) If less than 95% of the total rentable area of the Building is
occupied during the Base Year or any calendar year during the term of this
Lease, then Property Maintenance Expenses shall be adjusted to equal Landlord’s
reasonable estimate had such percentage of the total rentable area of the
Building been occupied.
          (iv) Market rate professional management fees and such other costs as
may be paid or incurred with respect to operating, maintaining, and preserving
the Building, such as repairing and resurfacing the exterior surfaces of the
Building (including roofs), repairing and resurfacing paved areas, and repairing
and replacing, when necessary, electrical, plumbing, heating, ventilating and
air conditioning systems serving the Building. In the event a Property
Maintenance Cost relates to the Property as a whole, then Tenant’s Expense Share
with respect to such Property Maintenance Cost shall be deemed to be the
percentage obtained by dividing the rentable square footage of the Leased
Premises at the time of calculation by the rentable square footage of the
Property at the time of calculation. In the event the rentable square footage of
the Leased Premises or the Property is changed, the foregoing deemed Tenant’s
Expense Share shall be recalculated so that the aggregate deemed Tenant’s
Expense Share of all tenants of the Property shall equal 100%.
     (d) Property Expense Increase. The term “Operating Expenses” means the Real
Property Taxes, Landlord’s Insurance Costs and Property Maintenance Cost. The
term “Property Expense Increase” shall mean Tenant’s Expense Share of the
Operating Expenses paid by Landlord during calendar year 2007 and subsequent
calendar years over Tenant’s Expense Share of the Operating Expenses paid by
Landlord during the Base Year. Real Property Taxes, Landlord’s Insurance Costs,
and Property Maintenance Costs for each applicable Base Year shall not include
market-wide cost increases due to extraordinary circumstances, including, but
not limited to, Force Majeure, boycotts, strikes, conservation surcharges,
embargoes or shortages, or amortized costs relating to capital improvements.
Tenant’s Share of the Property Expense Increase attributable to the capital cost
of repair and maintenance of the roof of the Building and the base building HVAC
units and system shall not exceed $2,500.00 per calendar year. For the avoidance
of doubt, if in calendar 2007 Real Property Taxes were the same as for 2006,
Tenant’s Expense Share of Landlord’s insurance costs increased by $1,000 and
Property Maintenance Costs decreased by $1,000, Tenant’s Property Expense
Increase would be $0.00. In no event shall the Property Expense Increase for any
calendar year subsequent to the Base Year be a negative number. Notwithstanding
Tenant’s Expense Share, Landlord reserves the right to equitably apportion the
Property Expense Increase between Tenant and other tenants of the Property if,
in Landlord’s reasonable opinion (on the basis of factors such as hours and
intensity of use of a utility or service), any tenant is responsible for a
greater percentage of the Property Expense Increase than represented by such
tenant’s Expense Share as appropriate. For the avoidance of doubt, Operating
Expenses shall not include capital expenditures or the amortization of capital
expenditures other than those identified above with respect to the roof and the
base building HVAC units and system and those identified in Paragraph
13.12(c)(ii) above.
     (e) Law. The term “Law” shall mean any judicial decisions and any statute,
constitution, ordinance, resolution, regulation, rule, administrative order, or
other requirements of any municipal, county, state, federal, or other
governmental agency or authority having jurisdiction over the parties to this
Lease, the Leased Premises, the Building or the Property, or any of them, in
effect either at the Effective Date of this Lease or at any time during the
Lease Term, including, without limitation, any regulation, order, or policy of
any quasi-official entity or body (e.g. a board of fire examiners or a public
utility or special district).
     (f) Lender. The term “Lender” shall mean the holder of any promissory note
or other evidence of indebtedness secured by the Property or any portion
thereof.
     (g) Restrictions. The term “Restrictions” shall mean (as they may exist
from time to time) any and all covenants, conditions and restrictions, private
agreements, easements, and any other recorded documents or instruments affecting
the use of the Property, the Building, the Leased Premises, or the Common Areas.
     (h) Rent. The term “Rent” shall mean collectively Base Monthly Rent and all
Additional Rent.
13.13 General Waivers. One party’s consent to or approval of any act by the
other party requiring the first party’s consent or approval shall not be deemed
to waive or render unnecessary the first party’s consent to or approval of any
subsequent similar act by the other party. No waiver of any provision hereof, or
any waiver of any breach of any provision hereof, shall be effective unless in
writing and signed by the waiving party. The receipt by Landlord of any rent or
payment with or without knowledge of the breach of any other provision hereof
shall not be deemed a waiver of any such breach. No waiver

29.



--------------------------------------------------------------------------------



 



of any provision of this Lease shall be deemed a continuing waiver unless such
waiver specifically states so in writing and is signed by both Landlord and
Tenant. No delay or omission in the exercise of any right or remedy accruing to
either party upon any breach by the other party under this Lease shall impair
such right or remedy or be construed as a waiver of any such breach theretofore
or thereafter occurring. The waiver by either party of any breach of any
provision of this Lease shall not be deemed to be a waiver of any subsequent
breach of the same or any other provisions herein contained.
13.14 Miscellaneous. Should any provisions of this Lease prove to be invalid or
illegal, such invalidity or illegality shall in no way affect, impair or
invalidate any other provisions hereof, and such remaining provisions shall
remain in full force and effect. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor. Any copy of this Lease which is executed by the parties shall be deemed
an original for all purposes. This Lease shall, subject to the provisions
regarding assignment, apply to and bind the respective heirs, successors,
executors, administrators and assigns of Landlord and Tenant. The benefit of
each indemnity obligation of Tenant under this Lease is assignable in whole or
in part by Landlord. The term “party” shall mean Landlord or Tenant as the
context implies. If Tenant consists of more than one person or entity, then all
members of Tenant shall be jointly and severally liable hereunder. Submission of
this Lease for review, examination or signature by Tenant does not constitute an
offer to lease, a reservation of or an option for lease, and notwithstanding any
inconsistent language contained in any other document, this Lease is not
effective as a lease or otherwise until execution and delivery by both Landlord
and Tenant. This Lease shall be construed and enforced in accordance with the
Laws of the State in which the Leased Premises are located. The captions in this
Lease are for convenience only and shall not be construed in the construction or
interpretation of any provision hereof. When the context of this Lease requires,
the neuter gender includes the masculine, the feminine, a partnership,
corporation, limited liability company, joint venture, or other form of business
entity, and the singular includes the plural. The terms “must,” “shall,” “will,”
and “agree” are mandatory. The term “may” is permissive. The term “governmental
agency” or “governmental authority” or similar terms shall include, without
limitation, all federal, state, city, local and other governmental and
quasi-governmental agencies, authorities, bodies, boards, etc., and any party or
parties having enforcement rights under any Restrictions. When a party is
required to do something by this Lease, it shall do so at its sole cost and
expense without right of reimbursement from the other party unless specific
provision is made therefor. Where Landlord’s consent is required hereunder, the
consent of any Lender shall also be required. Landlord and Tenant shall both be
deemed to have drafted this Lease, and the rule of construction that a document
is to be construed against the drafting party shall not be employed in the
construction or interpretation of this Lease. Where Tenant is obligated not to
perform any act or is not permitted to perform any act, Tenant is also obligated
to restrain any others reasonably within its control, including agents,
invitees, contractors, subcontractors and employees, from performing such act.
Landlord shall not become or be deemed a partner or a joint venturer with Tenant
by reason of any of the provisions of this Lease.
13.15 Patriot Act Compliance.
     (a) Tenant will use its good faith and commercially reasonable efforts to
comply with the Patriot Act (as defined below) and all applicable requirements
of governmental authorities having jurisdiction over Tenant or the Property,
including those relating to money laundering and terrorism. Landlord shall have
the right to audit Tenant’s compliance with the Patriot Act and all applicable
requirements of governmental authorities having jurisdiction over Tenant or the
Property, including those relating to money laundering and terrorism. In the
event that Tenant fails to comply with the Patriot Act or any such requirements
of governmental authorities, then Landlord may, at its option, cause Tenant to
comply therewith and any and all reasonable costs and expenses incurred by
Landlord in connection therewith shall be deemed Additional Charges and Rent and
shall be immediately due and payable. For purposes hereof, the term “Patriot
Act” means the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as
the same may be amended from time to time, and corresponding provisions of
future laws.
     (b) Neither Tenant nor any partner in Tenant or member of such partner
(a) is listed on any Government Lists (as defined below), (b) is a person who
has been determined by competent authority to be subject to the prohibitions
contained in Presidential Executive Order No. 13224 (Sept. 23, 2001) or any
other similar prohibitions contained in the rules and regulations of OFAC (as
defined below) or in any enabling legislation or other Presidential Executive
Orders in respect thereof, (c) has been previously indicted for or convicted of
any felony involving a crime or crimes of moral turpitude or for any Patriot Act
Offense (as defined below), or (d) is currently under investigation by any
governmental authority for alleged criminal activity. For purposes hereof, the
term “Patriot Act Offense” means any violation of the criminal laws of the
United States of America or of any of the several states, or that would be a
criminal violation if committed within the jurisdiction of the United States of
America or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (a) the criminal laws against
terrorism; (b) the criminal laws against money laundering, (c) the Bank Secrecy
Act, as amended, (d) the Money Laundering Control Act of 1986, as amended, or
the (e) Patriot Act. “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense. For purposes hereof, the term “Government Lists” means (i) the
Specially

30.



--------------------------------------------------------------------------------



 



Designated Nationals and Blocked Persons Lists maintained by Office of Foreign
Assets Control (“OFAC”), (ii) any other list of terrorists, terrorist
organizations or narcotics traffickers maintained pursuant to any of the Rules
and Regulations of OFAC that Landlord notified Tenant in writing is now included
in “Governmental Lists”, or (iii) any similar lists maintained by the United
States Department of State, the United States Department of Commerce or any
other government authority or pursuant to any Executive Order of the President
of the United States of America that Landlord notified Tenant in writing is now
included in “Governmental Lists.”
ARTICLE 14
CORPORATE AUTHORITY
BROKERS AND ENTIRE AGREEMENT
14.1 Corporate Authority. If Tenant is a corporation, each individual executing
this Lease on behalf of such corporation represents and warrants that Tenant is
validly formed and duly authorized and existing, that Tenant is qualified to do
business in the State in which the Leased Premises are located, that Tenant has
the full right and legal authority to enter into this Lease, and that he or she
is duly authorized to execute and deliver this Lease on behalf of Tenant in
accordance with its terms. Tenant shall, within three (3) business days after
execution of this Lease, deliver to Landlord a certified copy of the resolution
of its board of directors authorizing or ratifying the execution of this Lease,
as well as a certified copy of binding resolutions of any guarantor in form
reasonably acceptable to Landlord, authorizing or ratifying the execution of the
applicable guaranty, and if Tenant fails to do so, the same shall be a material
Default on the part of Tenant permitting Landlord at its sole election to
terminate this Lease.
14.2 Brokerage Commissions. Tenant represents, warrants and agrees that it has
not had any dealings with any real estate broker(s), leasing agent(s), finder(s)
or salesmen, other than the Brokers (as named in Article 1) with respect to the
lease by it of the Leased Premises pursuant to this Lease, and that it will
indemnify, defend with competent counsel, and hold Landlord harmless from any
liability for the payment of any real estate brokerage commissions, leasing
commissions or finder’s fees claimed by any other real estate broker(s), leasing
agent(s), finder(s), or salesmen to be earned or due and payable by reason of
Tenant’s agreement or promise (implied or otherwise) to pay (or to have Landlord
pay) such a commission or finder’s fee by reason of its leasing the Leased
Premises pursuant to this Lease. Notwithstanding any provision of this Lease to
the contrary, Landlord shall not be obligated to pay any leasing commission or
compensation of any kind or type in connection with an extension of the term of
this Lease, an expansion of the Leased Premises, a lease or sublease of any
other premises leased by Tenant pursuant to any right of first offer or right of
first refusal or other similar right granted to Tenant.
14.3 Entire Agreement. This Lease and the Exhibits (as described in Article 1),
which Exhibits are by this reference incorporated herein, constitute the entire
agreement between the parties, and there are no other agreements, understandings
or representations between the parties relating to the lease by Landlord of the
Leased Premises to Tenant, except as expressed herein. No subsequent changes,
modifications or additions to this Lease shall be binding upon the parties
unless in writing and signed by both Landlord and Tenant.
14.4 Landlord’s Representations. Tenant acknowledges that neither Landlord nor
any of its agents made any representations or warranties respecting the
Property, the Building or the Leased Premises, upon which Tenant relied in
entering into the Lease, which are not expressly set forth in this Lease. Tenant
further acknowledges that neither Landlord nor any of its agents made any
representations as to (i) whether the Leased Premises may be used for Tenant’s
intended use under existing Law, or (ii) the suitability of the Leased Premises
for the conduct of Tenant’s business, or (iii) the exact square footage of the
Leased Premises, and that Tenant relies solely upon its own investigations with
respect to such matters. Tenant expressly waives any and all claims for damage
by reason of any statement, representation, warranty, promise or other agreement
of Landlord or Landlord’s agent(s), if any, not contained in this Lease or in
any Exhibit attached hereto.
ARTICLE 15
OPTION TO EXTEND
15.1 So long as the named Tenant is the Tenant hereunder and occupies the
entirety of the Leased Premises, and subject to the condition set forth in
clause (b) below, Tenant shall have one option to extend the term of this Lease
with respect to the entirety of the Leased Premises, for a period of three
(3) years from the expiration of the initial Lease Term (the “Extension
Period”), subject to the following conditions:
     (a) The option to extend shall be exercised, if at all, by notice of
exercise given to Landlord by Tenant not more than twelve (12) months nor less
than nine (9) months prior to the expiration of the Lease Term.

31.



--------------------------------------------------------------------------------



 



     (b) Anything herein to the contrary notwithstanding, if Tenant is in
Default under any of the terms, covenants or conditions of this Lease, either at
the time Tenant exercises its extension option or on the commencement date of
the Extension Period, Landlord shall have, in addition to all of Landlord’s
other rights and remedies provided in this Lease, the right to terminate such
option and any exercise of such option upon notice to Tenant; and
     (c) SolarFlare Communications, Inc., or any successor tenant under that
certain lease for approximately 18,000 square feet on the second floor of the
Building, also exercises its option to extend its lease of such premises; or
Tenant, upon the expiration of such lease, adds such space to the Leased
Premises hereunder.
15.2 In the event the option is exercised in a timely fashion, the Lease shall
be extended for the term of the Extension Period upon all of the terms and
conditions of this Lease, provided that the Base Monthly Rent for the Extension
Period shall be the “Fair Market Rent” for the Leased Premises for the Extension
Period, increased as set forth below. For purposes hereof, “Fair Market Rent”
shall mean the net effective fair market rental rate (taking into account free
rent, if any) as of first day of the Extension Period, for comparable space
recently leased in the Building or Property, or, if there are no recent
transactions involving comparable space in the Building or Property, then the
net effective fair market rental rate (taking into account free rent) based on
comparable lease transactions in the Irvine Spectrum area, all based on the best
information available at the time of determination of the Fair Market Rent. The
Fair Market Rent shall be based on prevailing rentals then being charged to new
tenants in the Building or Property (or, if necessary, in other comparable
buildings in the Irvine Spectrum area), for space of equivalent quality, size
and location in the Building (or adjusting the rental rate as appropriate for
differences therein), taking into such account the size, nature and stature of
the tenant, the length of the Extension Period during which such rate will
apply, and differences in terms and provisions of the applicable leases, such as
pass-throughs of operating expenses and taxes. The Fair Market Rent shall not be
reduced on account of any differences in leasing commissions or tenant
improvements or improvement allowances. If the parties cannot agree as to Fair
Market Rent, then Fair Market Rent shall be determined pursuant to the process
described below. In no event, however, shall any adjustment of Base Monthly Rent
pursuant to this paragraph result in a decrease of the Base Monthly Rent for the
Leased Premises below the amount due from Tenant for the for the second month of
the initial Lease Term. No leasing commissions shall be due or payable to any
broker retained by Tenant with regard to this Lease for any Extension Period.
15.3 Within thirty (30) days after receipt of Tenant’s notice of exercise,
Landlord shall notify Tenant in writing of Landlord’s estimate of the Base
Monthly Rent for the Extension Period, based on the provisions of Paragraph 15.2
above. Within ten (10) business days after receipt of such notice from Landlord,
Tenant may elect to withdraw the exercise of its extension option by delivering
written notice of such withdrawal to Landlord. If Tenant does not elect to
withdraw its exercise, then within thirty (30) days after receipt of such notice
from Landlord, Tenant shall have the right either to (i) accept Landlord’s
statement of Base Monthly Rent as the Base Monthly Rent for the Extension
Period; or (ii) elect to arbitrate Landlord’s estimate of Fair Market Rent, such
arbitration to be conducted pursuant to the provisions hereof. Failure on the
part of Tenant to require arbitration of Fair Market Rent within such 30-day
period shall constitute acceptance of the Base Monthly Rent for the applicable
extension period as calculated by Landlord. If Tenant elects arbitration, the
arbitration shall be concluded within 90 days after the date of Tenant’s
election, subject to extension for an additional 30-day period if a third
arbitrator is required and does not act in a timely manner. To the extent that
arbitration has not been completed prior to the expiration of any preceding
period for which Base Monthly Rent has been determined, Tenant shall pay Base
Monthly Rent at 95% of the rate calculated by Landlord, with the potential for
an adjustment to be made once Fair Market Rent is ultimately determined by
arbitration.
15.4 In the event of arbitration, the judgment or the award rendered in any such
arbitration may be entered in any court having jurisdiction and shall be final
and binding between the parties. The arbitration shall be conducted and
determined in the City and County of San Francisco in accordance with the then
prevailing rules of the American Arbitration Association or its successor for
arbitration of commercial disputes except to the extent that the procedures
mandated by such rules shall be modified as follows:
     (a) Tenant shall make demand for arbitration in writing within thirty
(30) days after service of Landlord’s determination of Fair Market Rent given
under Paragraph 15.3 above, specifying therein the name and address of the
person to act as the arbitrator on its behalf. The arbitrator shall be qualified
as a real estate appraiser familiar with the Fair Market Rent of similar
industrial, research and development, or office space in the Irvine Spectrum
market area who would qualify as an expert witness over objection to give
opinion testimony addressed to the issue in a court of competent jurisdiction.
Failure on the part of Tenant to make a proper demand in a timely manner for
such arbitration shall constitute a waiver of the right thereto. Within fifteen
(15) days after the service of the demand for arbitration, Landlord shall give
notice to Tenant, specifying the name and address of the person designated by
Landlord to act as arbitrator on its behalf who shall be similarly qualified. If
Landlord fails to notify Tenant of the appointment of its arbitrator, within or
by the time above specified, then the arbitrator appointed by Tenant shall be
the arbitrator to determine the issue.

32.



--------------------------------------------------------------------------------



 



     (b) In the event that two arbitrators are chosen pursuant to
Paragraph 15.4(a) above, the arbitrators so chosen shall, within fifteen
(15) days after the second arbitrator is appointed determine the Fair Market
Rent. If the two arbitrators shall be unable to agree upon a determination of
Fair Market Rent within such 15-day period, they, themselves, shall appoint a
third arbitrator, who shall be a competent and impartial person with
qualifications similar to those required of the first two arbitrators pursuant
to Paragraph 15.4(a). In the event they are unable to agree upon such
appointment within seven days after expiration of such 15-day period, the third
arbitrator shall be selected by the parties themselves, if they can agree
thereon, within a further period of fifteen (15) days. If the parties do not so
agree, then either party, on behalf of both, may request appointment of such a
qualified person by the then Presiding Judge of the California Superior Court
having jurisdiction over the County of Orange, acting in his or her private and
not in his or her official capacity, acting in his private and not in his
official capacity, and the other party shall not raise any question as to such
Judge’s full power and jurisdiction to entertain the application for and make
the appointment. The three arbitrators shall decide the dispute if it has not
previously been resolved by following the procedure set forth below.
     (c) Where an issue cannot be resolved by agreement between the two
arbitrators selected by Landlord and Tenant or settlement between the parties
during the course of arbitration, the issue shall be resolved by the three
arbitrators within 15 days of the appointment of the third arbitrator in
accordance with the following procedure. The arbitrator selected by each of the
parties shall state in writing his determination of the Fair Market Rent
supported by the reasons therefor with counterpart copies to each party. The
arbitrators shall arrange for a simultaneous exchange of such proposed
resolutions. The role of the third arbitrator shall be to select which of the
two proposed resolutions most closely approximates his determination of Fair
Market Rent. The third arbitrator shall have no right to propose a middle ground
or any modification of either of the two proposed resolutions. The resolution he
chooses as most closely approximating his determination shall constitute the
decision of the arbitrators and be final and binding upon the parties.
     (d) In the event of a failure, refusal or inability of any arbitrator to
act, his successor shall be appointed by him, but in the case of the third
arbitrator, his successor shall be appointed in the same manner as provided for
appointment of the third arbitrator. The arbitrators shall decide the issue
within fifteen (15) days after the appointment of the third arbitrator. Any
decision in which the arbitrator appointed by Landlord and the arbitrator
appointed by Tenant concur shall be binding and conclusive upon the parties.
Each party shall pay the fee and expenses of its respective arbitrator and both
shall share the fee and expenses of the third arbitrator, if any, and the
attorneys’ fees and expenses of counsel for the respective parties and of
witnesses shall be paid by the respective party engaging such counsel or calling
such witnesses.
     (e) The arbitrators shall have the right to consult experts and competent
authorities to obtain factual information or evidence pertaining to a
determination of Fair Market Rent, but any such consultation shall be made in
the presence of both parties with full right on their part to cross-examine. The
arbitrators shall render their decision and award in writing with counterpart
copies to each party. The arbitrators shall have no power to modify the
provisions of this Lease.
ARTICLE 16
RIGHT OF FIRST OFFER
16.1 Subject to the terms of this Paragraph 16.1, Landlord hereby grants to the
Tenant a one-time right of first offer (“Right of First Offer”) with respect to
any space which becomes available on the second floor of the Building during the
Lease Term (the “First Offer Space”). Notwithstanding the foregoing, such first
offer right of Tenant shall commence only following the expiration or earlier
termination of the existing lease(s) for such space, including any renewals,
extensions or expansions rights set forth in such leases, regardless of whether
such renewal, extension or expansion rights are executed strictly in accordance
with their terms or pursuant to a lease amendment or a new lease, and is subject
to any rights of first offer, right of first refusal, expansion options or
similar grants existing as of the date of this Lease (collectively, the
“Superior Right Holders”) with respect to such First Offer Space. Tenant’s Right
of First Offer shall be on the terms and conditions set forth in this Paragraph.
     (a) Procedure for Offer. Landlord shall notify Tenant (the “First Offer
Notice”) from time to time when any First Offer Space becomes available for
lease to third parties. Pursuant to such First Offer Notice, Landlord shall
offer to lease to Tenant the then available First Offer Space. The First Offer
Notice shall describe the space so offered to Tenant and shall set forth the
“First Offer Rent,” as that term is defined, below, and the other economic terms
upon which Landlord is willing to lease such space to Tenant.
     (b) Procedure for Acceptance. If Tenant wishes to exercise Tenant’s Right
of First Offer with respect to the space described in the First Offer Notice,
then within five (5) business days of delivery of the First Offer Notice to
Tenant, Tenant shall deliver notice to Landlord of Tenant’s election to exercise
its Right of First Offer with respect to the entire space described in the First
Offer Notice on the terms

33.



--------------------------------------------------------------------------------



 



contained in such notice. If Tenant does not so notify Landlord within the five
(5) business day period, then Landlord shall be free to lease the space
described in the First Offer Notice to anyone to whom Landlord desires on any
terms Landlord desires. Tenant must elect to exercise its Right of First Offer,
if at all, with respect to all of the space offered by Landlord to Tenant at any
particular time, and Tenant may not elect to lease only a portion thereof.
Further, if the remaining Lease Term as of the commencement date for the First
Offer Space is less than eighteen (18) months, then the Lease Term shall be
extended automatically to expire as of the last day of the 36th full calendar
month following the commencement date for the First Offer Space. Tenant shall
take the First Offer Space in its “as is” condition unless otherwise indicated
in the First Offer Notice. All annual adjustments of Base Monthly Rent for any
First Offer Space leased by Tenant shall occur concurrently with the annual
adjustments of Base Monthly Rent for the Leased Premises.
     (c) Amendment to Lease. If Tenant timely exercises Tenant’s right to lease
the First Offer Space as set forth herein, Landlord and Tenant shall within
thirty (30) days thereafter execute an amendment to this Lease for such First
Offer Space upon the terms and conditions as set forth in the First Offer Notice
and this Article. Tenant shall commence payment of rent for the First Offer
Space, and the term of the First Offer Space shall commence upon the date of
delivery of the First Offer Space to Tenant (the “First Offer Commencement
Date”) and terminate on the date set forth in the First Offer Notice.
     (d) Termination of Right of First Offer. The right of first offer granted
herein shall terminate as to any portion of the First Offer Space upon Tenant’s
exercise or the failure by Tenant to exercise its Right of First Offer with
respect to such portion of the First Offer Space as offered by Landlord. At
Landlord’s option, Tenant shall not have the right to lease First Offer Space,
as provided in this Paragraph, if, as of the date of the attempted exercise of
any right of first offer by Tenant, or, as of the scheduled date of delivery of
such First Offer Space to Tenant, Tenant is in Default under this Lease beyond
any applicable notice and cure periods.
     In Witness Whereof, Landlord and Tenant have executed this Lease as of the
respective dates below set forth with the intent to be legally bound thereby as
of the Effective Date of this Lease first above set forth.
Landlord:

             
 
                Jeronimo Technology Partners llc,         a California limited
liability company    
 
           
 
  By:   Menlo Equities III LLC,    
 
      a California limited liability company, its Manager    
 
           
 
  By:   Menlo Equities LLC,    
 
      a California limited liability company, its Manager    
 
           
 
  By:   Diamant Investments LLC, its Member    
 
           
 
  By:   /s/ Richard J. Holmstrom    
 
           
Dated: 9/22, 2005
      Richard J. Holmstrom
Manager    

34.



--------------------------------------------------------------------------------



 



             
 
                Tenant:    
 
                Silicon Image, Inc.,         a Delaware corporation    
 
           
Dated: 9/16/05
  By:   /s/ Steve Tirado    
 
           
 
  Title:   CEO    
 
           
 
           
Dated:                     
  By:        
 
           
 
  Title:        
 
           

35.



--------------------------------------------------------------------------------



 



Exhibit A
SITE PLAN
(SITE PLAN) [f27680f2768001.gif]





--------------------------------------------------------------------------------



 



Exhibit B
WORK LETTER
     This Work Letter, dated ___, 2005, is entered into by and between Jeronimo
Technology Partners LLC, a California limited liability company (“Landlord”),
and Silicon Image, Inc., a Delaware corporation (“Tenant”). On or about the date
hereof, Landlord and Tenant entered into that certain Lease (the “Lease”) for
certain premises (the “Leased Premises”) commonly known as 9501 Jeronimo Road,
Irvine, California. This Work Letter sets forth the agreement of Landlord and
Tenant with respect to the improvements to be constructed in the Initial Space.
All defined terms used herein shall have the meaning set forth in the Lease,
unless otherwise defined in this Work Letter.
     1. Construction of Tenant Improvements. Tenant shall, through its general
contractor (the “Contractor”), furnish and install within the Leased Premises,
substantially in accordance with the plans and specifications to be approved by
Landlord and Tenant pursuant to paragraphs 2 and 3 below, limited items of
general construction (the “Tenant Improvements”). The quantities, character and
manner of installation of all of the Tenant Improvements shall be subject to the
limitations imposed by any applicable governmental regulations relating to
conservation of energy and by applicable building codes and regulations. In
addition, Tenant agrees that the Tenant Improvements shall not require Landlord
to perform work which would (i) require changes to structural components of the
Building or the exterior design of the Building; (ii) require any material
modification to the Building’s mechanical or electrical systems; or (iii) be
incompatible with the Building plans filed with the City of Irvine. The
construction of the Tenant Improvements hereunder may be referred to as the
Improvement Work.
     2. Space Planning.
          (a) Tenant shall engage an architect reasonable acceptable to Landlord
(the “Architect”) to prepare for Landlord’s approval “Space Planning Documents”
showing the Tenant Improvements. Tenant agrees that such space planning
documents are or, after revisions requested by Landlord shall be, sufficient to
enable Landlord’s architect and engineers to evaluate the Working Drawings (as
defined below).
          (b) All planning and interior design services relating to furniture
and equipment, such as selection of colors, finishes, fixtures, furnishings or
floor coverings, will be included in the cost of the Tenant Improvements, shall
be subject to prior written approval of Landlord, and shall be timely delivered
so as not to impede the design and construction of the Tenant Improvements.
          (c) Upon execution of the Lease and this Work Letter by Tenant and
receipt by Landlord of the Space Planning Documents, Tenant shall be authorized
to cause its architect and engineers to prepare the Working Drawings.
          (d) Tenant acknowledges that it has engaged its architect(s) and shall
be solely responsible for the actions and omissions of its architect(s) and for
any loss, liability, claim, cost, damage or expense suffered by Landlord or any
other entity or person as a result of the acts or omissions of its architects or
for delays caused by its architects. Tenant’s architect(s) shall be subject to
Landlord’s reasonable approval in writing. Landlord’s approval of any of
Tenant’s architects or engineers and of any documents prepared by any of them
shall not be for the benefit of Tenant or any third party, and Landlord shall
have no duty to Tenant or to any third parties for the actions or omissions of
Tenant’s architects or engineers. Tenant shall indemnify and hold harmless
Landlord against any and all losses, costs, damages, claims and liabilities
arising from the actions or omissions of Tenant’s architects and engineers.
     3. Approval of Working Drawings.
          (a) Landlord and Tenant acknowledge that Tenant shall retain an
architect and engineers to prepare all architectural and engineering plans and
specifications required for the construction of the Tenant Improvements in
conformance with the base building and tenant improvement standard
specifications of the Building (the “Working Drawings”), and to prepare drawings
and specifications for changes, if any, requested or required.
          (b) Tenant shall submit the completed Working Drawings to Landlord for
Landlord’s approval within ___ days following the parties’ execution of the
Lease. Landlord will provide written approval of the Working Drawings within
five (5) business days after such submission. If Landlord disapproves any part
of the submission, the disapproval shall include written instructions adequate
for Tenant’s architect and engineers to revise the Working Drawings. Such
revisions shall be resubmitted to Landlord for Landlord’s approval within ten
(10) business days following Landlord’s disapproval.
          (c) If Tenant fails to submit the Working Drawings or the required
Working Drawings within the applicable periods set forth in subparagraph 3(b)
above, then Tenant shall be responsible for any resulting delay, and the cost of
such delay.

1.



--------------------------------------------------------------------------------



 



          (d) Upon Landlord’s approval of the Working Drawings, Tenant shall be
authorized to cause the Contractor to proceed with the construction of the
Tenant Improvements in accordance with the Working Drawings.
     4. Construction.
          (a) Tenant shall obtain all building and other permits necessary in
connection with the Tenant Improvements prior to the commencement of such work.
The Improvement Work shall (i) be constructed in compliance with all of the
terms and conditions of the Lease and with all applicable laws and regulations,
(ii) not involve changes to structural components of the Building nor involve
any floor, roof, or wall penetrations unless approved by Landlord, and (iii) not
require any material modifications of the Building’s mechanical or electrical
systems unless approved by Landlord.
          (b) Prior to commencing construction, Tenant shall deliver to Landlord
the following:
               (i) The address of Tenant’s general contractor, and the names of
the primary subcontractors Tenant’s contractor intends to engage for the
construction of the Leased Premises;
               (ii) The actual commencement date of construction and the
estimated date of completion of the work, including fixturization;
               (iii) Evidence of insurance as called for herein below; and
               (iv) An executed copy of the applicable building permit for such
work.
          (c) Tenant, in its discretion, may competitively bid the Improvement
Work. Tenant’s contractors and subcontractors shall be acceptable to and
approved in writing by Landlord, which approval shall not be unreasonably
withheld or delayed, and shall, at Landlord’s option, be subject to
administrative supervision by Landlord. Landlord reserves the right to specify
engineers and subcontractors for mechanical, life safety, electrical and
plumbing work. Tenant shall furnish to Landlord a copy of the executed contract
between Tenant and Tenant’s general contractor covering all of Tenant’s
obligations under this Work Letter. Tenant shall use commercially reasonable
efforts to cause such work to be performed in as efficient a manner as is
commercially reasonable. Tenant shall reimburse Landlord on demand for the cost
of repairing any damage to the Building caused by Tenant or its contractors
during performance of the Improvement Work. Tenant’s Contractors shall conduct
their work and employ labor in such manner as to maintain harmonious labor
relations. Tenant’s Contractor shall obtain a builder’s risk policy of insurance
in an amount and form and issued by a carrier reasonably satisfactory to
Landlord, and Tenant’s general contractor and subcontractors shall carry
worker’s compensation insurance for their employees as required by law. The
builder’s risk policy of insurance shall name Landlord as an additional insured
and shall not be cancelable without at least 30 days’ prior written notice to
Landlord.
          (d) Any changes in the Improvement Work from the final drawings
approved by Landlord shall be subject to Landlord’s prior written approval,
which shall not be unreasonably withheld. Any deviation in construction from the
design specifications and criteria set forth herein or from Tenant’s plans and
specifications as approved by Landlord shall constitute a default for which
Landlord may, within ten (10) days after giving written notice to Tenant, elect
to exercise the remedies available in the event of default under the provisions
of this Lease, unless such default is cured within such ten (10) day period, or,
if the cure reasonably requires more than ten (10) days, unless such default is
cured as soon as reasonably practicable but in no event later than thirty
(30) days after Landlord’s notice to Tenant. Only new materials shall be used in
the construction of the Improvement Work, except with the written consent of
Landlord.
          (e) Trash removal will be done continually at Tenant’s sole cost and
expense. No trash, or other debris, or other waste may be deposited at any time
outside the Building. If so, Landlord may remove it at Tenant’s expense, which
expense shall equal the cost of removal plus twenty five percent (25%) of such
costs as a management fee.
          (f) Storage of Tenant’s contractors’ construction materials, tools and
equipment shall be confined within the Leased Premises, and in no event shall
any materials or debris be stored outside of the Leased Premises.
          (g) Landlord shall have the right to post in a conspicuous location on
the Leased Premises, as well as record with the County of Orange, a Notice of
Nonresponsibility.
          (h) Without limiting the generality of the foregoing, any work to be
performed outside of the Leased Premises shall be coordinated with Landlord, and
shall be subject to reasonable scheduling requirements of Landlord.

2.



--------------------------------------------------------------------------------



 



          (i) Tenant, its contractors and subcontractors may use all or any
portion of the parking spaces allotted to Tenant hereunder during construction
of the Improvement Work, without charge but subject to the terms of this Lease.
     5. Payment of Costs of the Improvement Work.
          (a) Unless specified otherwise herein, Tenant shall bear and pay the
cost of the Improvement Work (which cost shall include, without limitation, the
costs of construction, cabling, permits and permit expediting, and all
architectural and engineering services obtained by Landlord in connection with
the Tenant Improvements, and the Contractor’s fees), provided that so long as
Tenant in not in material default under the Lease, Landlord shall contribute a
maximum of an amount equal to $54,000.00 (the “Improvement Allowance”) toward
the cost of the Improvement Work. Tenant shall bear and pay the cost of the
Improvement Work (including but not limited to all of the foregoing fees and
costs) in excess of the Improvement Allowance, if any. Landlord shall not charge
a construction management fee, supervision fee or plan review fee in connection
with the Improvement Work.
          (b) Tenant shall submit applications for payment to Landlord in a form
reasonably acceptable to Landlord covering each calendar month, certified as
correct by an officer of Tenant and by Tenant’s architect, for payment of that
portion of the cost of the Improvement Work allocable to labor, materials and
equipment incorporated in the Building during the period from the first day of
the same month projected through the last day of the month. Each application for
payment shall set forth such information and shall be accompanied by such
supporting documentation as shall be reasonably requested by Landlord, including
the following:
               (i) Invoices and canceled checks.
               (ii) Fully executed conditional lien releases in the form
prescribed by law from the Contractor and all subcontractors and suppliers
furnishing labor or materials during such period and fully executed
unconditional lien releases from all such entities covering the prior payment
period.
               (iii) Contractor’s worksheets showing percentages of completion.
               (iv) Contractor’s certification as follows:
“There are no known mechanics’ or materialmen’s liens outstanding at the date of
this application for payment, all due and payable bills with respect to the
Building have been paid to date or shall be paid from the proceeds of this
application for payment, and there is no known basis for the filing of any
mechanics’ or materialmen’s liens against the Building or the Property, and, to
the best of our knowledge, waivers from all subcontractors are valid and
constitute an effective waiver of lien under applicable law to the extent of
payments that have been made or shall be made concurrently herewith.”
          (c) Tenant shall submit with each application for payment all
documents necessary to effect and perfect the transfer of title to the materials
or equipment for which application for payment is made.
          (d) If an appropriately complete application for payment together with
the required supporting documentation specified above is received by landlord on
or before the 25th day of a calendar month, then on or before the 15th day of
the month following submission of such application for payment and other
required documentation, Landlord shall pay a share of such payment determined by
multiplying the amount of such payment by a fraction, the numerator of which is
the amount of the Improvement Allowance, and the denominator of which is the sum
of (i) estimated construction cost of all Improvement Work, and (ii) the
estimated cost of all professional services, fees and permits in connection
therewith. Tenant shall pay the balance of such payment, provided that at such
time as Landlord has paid the entire Improvement Allowance on account of such
Improvement Work, all billings shall be paid entirely by Tenant. If upon
completion of the Improvement Work and payment in full to the Contractor, the
architect and engineer, and payment in full of all fees and permits, the portion
of the cost of the Improvement Work, architects’ and engineers’ fees, permits
and fees theretofore paid by Landlord is less than the Improvement Allowance,
Landlord shall reimburse Tenant for costs expended by Tenant for Improvement
Work up to the amount by which the Improvement Allowance exceeds the portion of
such cost theretofore paid by Landlord. Landlord shall have no obligation to
advance the Improvement Allowance to the extent it exceeds the total cost of the
Improvement Work. In no event shall Landlord have any responsibility for the
cost of the Improvement Work in excess of the Improvement Allowance. Landlord
shall have no obligation to make any payments to Contractor’s material suppliers
or subcontractors or to determine whether amounts due them from Contractor in
connection with the Improvement Work have, in fact, been paid.
     6. Completion of Improvement Work.
          (a) Upon the completion of the Improvement Work, Tenant shall:

3.



--------------------------------------------------------------------------------



 



               (i) Submit to Landlord a detailed breakdown of Tenant’s final and
total construction costs, together with receipted evidence showing payment
thereof, satisfactory to Landlord;
               (ii) Submit to Landlord all evidence reasonably available from
governmental authorities showing compliance with any and all other laws, orders
and regulations of any and all governmental authorities having jurisdiction over
the Building, including, without limitation, authorization for physical
occupancy of the Building;
               (iii) Submit to Landlord the as built plans and specifications
referred to above; and
               (iv) Deliver to Landlord an assignment transferring to Landlord
on a non-exclusive basis any and all rights Tenant may have against Tenant’s
architects and contractors relating to the Improvement Work, without in any way
obligating Landlord to pursue or prosecute such rights.
     In Witness Whereof, Landlord and Tenant have executed this Work Letter as
of the respective dates set forth below.

             
 
                Landlord:    
 
                Jeronimo Technology Partners LLC,         a California limited
liability company    
 
           
 
  By:   Menlo Equities III LLC,    
 
      a California limited liability company, its Manager    
 
           
 
  By:   Menlo Equities LLC,    
 
      a California limited liability company, its Manager    
 
           
 
  By:   Diamant Investments LLC, its Member    
 
           
 
  By:   /s/ Richard J. Holmst    
 
           
 
      Richard J. Holmst    
 
      Manager    

Dated:                     , 2005

             
 
                Tenant:    
 
                Silicon Image, Inc.,         a California corporation    
 
           
 
  By:   /s/ Steve Tirado    
 
           
 
  Its:   CEO    
 
           
 
  By:        
 
           
 
  Its:        
 
           

Dated: 9/16, 2005

4.



--------------------------------------------------------------------------------



 



Exhibit C
SUBORDINATION, NONDISTURBANCE AND ATTORNMENT PROVISIONS
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT
(Lease To Deed of Trust)

     
NOTICE:
  THIS SUBORDINATION AGREEMENT RESULTS IN YOUR SECURITY INTEREST IN THE PROPERTY
BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF SOME OTHER OR LATER
SECURITY INSTRUMENT.

THIS SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT (“Agreement”) is made
                     by and between                      (“Owner”),
                     (“Lessee”) and                                         
(“Lender”).
RECITALS

A.   Pursuant to the terms and provisions of a lease dated                     
(“Lease”), Owner, as “Lessor”, granted to Lessee a leasehold estate in and to a
portion of the property described on Exhibit A attached hereto and incorporated
herein by this reference (which property, together with all improvements now or
hereafter located on the property, is defined as the “Property”).

B.   Said Lease contains provisions and terms granting Lessee an option to
purchase the Property (the “Option To Purchase”).

C.   Owner has executed, a deed of trust with absolute assignment of leases and
rents, security agreement and fixture filing (“Deed of Trust”) securing, among
other things, a promissory note (“Note”) in the principal sum of
                     ($                    ), dated                     , in
favor of Lender, which Note is payable with interest and upon the terms and
conditions described therein (“Loan”). The Deed of Trust recorded
                    .

D.   Lender requires that the Deed of Trust be unconditionally and at all times
remain a lien on the Property, prior and superior to all the rights of Lessee
under the Lease and the Option To Purchase and that the Lessee specifically and
unconditionally subordinate the Lease and the Option To Purchase to the lien of
the Deed of Trust.

E.   Owner and Lessee have agreed to the subordination, attornment and other
agreements herein in favor of Lender.

NOW THEREFORE, for valuable consideration and to induce Lender to make the Loan,
Owner and Lessee hereby agree for the benefit of Lender as follows:
SUBORDINATION. Owner and Lessee hereby agree that:

1.



--------------------------------------------------------------------------------



 



Prior Lien. The Deed of Trust securing the Note in favor of Lender, and any
modifications, renewals or extensions thereof, shall unconditionally be and at
all times remain a lien on the Property prior and superior to the Lease and the
Option To Purchase;
Subordination. Lender would not make the Loan without this agreement to
subordinate; and
Whole Agreement. This Agreement shall be the whole agreement and only agreement
with regard to the subordination of the Leaseand the Option To Purchase to the
lien of the Deed of Trust and shall supersede and cancel, but only insofar as
would affect the priority between the Deed of Trust and the Lease and the Option
To Purchase, any prior agreements as to such subordination, including, without
limitation, those provisions, if any, contained in the Lease which provide for
the subordination of the Leaseand the Option To Purchase to a deed or deeds of
trust or to a mortgage or mortgages.
AND FURTHER, Lessee individually declares, agrees and acknowledges for the
benefit of Lender, that:
Use of Proceeds. Lender, in making disbursements pursuant to the Note, the Deed
of Trust or any loan agreements with respect to the Property, is under no
obligation or duty to, nor has Lender represented that it will, see to the
application of such proceeds by the person or persons to whom Lender disburses
such proceeds, and any application or use of such proceeds for purposes other
than those provided for in such agreement or agreements shall not defeat this
agreement to subordinate in whole or in part;
Waiver, Relinquishment and Subordination. Lessee intentionally and
unconditionally waives, relinquishes and subordinates all of Lessee’s right,
title and interest in and to the Property to the lien of the Deed of Trust and
understands that in reliance upon, and in consideration of, this waiver,
relinquishment and subordination, specific loans and advances are being and will
be made by Lender and, as part and parcel thereof, specific monetary and other
obligations are being and will be entered into which would not be made or
entered into but for said reliance upon this waiver, relinquishment and
subordination.
ASSIGNMENT. Lessee acknowledges and consents to the assignment of the Lease by
Lessor in favor of Lender.
ESTOPPEL. Lessee acknowledges and represents that:
Lease Effective. The Lease has been duly executed and delivered by Lessee and,
subject to the terms and conditions thereof, the Lease is in full force and
effect, the obligations of Lessee thereunder are valid and binding and there
have been no modifications or additions to the Lease, written or oral;
No Default. To the best of Lessee’s knowledge, as of the date hereof: (i) there
exists no breach, default, or event or condition which, with the giving of
notice or the passage of time or both, would constitute a breach or default
under the Lease; and (ii) there are no existing claims, defenses or offsets
against rental due or to become due under the Lease;
Entire Agreement. The Lease constitutes the entire agreement between Lessor and
Lessee with respect to the Property and Lessee claims no rights with respect to
the Property other than as set forth in the Lease; and
No Prepaid Rent. No deposits or prepayments of rent have been made in connection
with the Lease, except as follows: (if none, state “None”)                     .
ADDITIONAL AGREEMENTS. Lessee covenants and agrees that, during all such times
as Lender is the Beneficiary under the Deed of Trust:
Modification, Termination and Cancellation. Lessee will not consent to any
modification, amendment, termination or cancellation of the Lease (in whole or
in part) without Lender’s prior written consent and will not make any payment to
Lessor in consideration of any modification, termination or cancellation of the
Lease (in whole or in part) without Lender’s prior written consent;
Notice of Default. Lessee will notify Lender in writing concurrently with any
notice given to Lessor of any default by Lessor under the Lease, and Lessee
agrees that Lender has the right (but not the obligation) to cure any breach or
default specified in such notice within the time periods set forth below and
Lessee will not declare a default of the Lease, as to Lender, if Lender cures
such default within fifteen (15) days from and after the expiration of the time
period provided in the Lease for the cure thereof by Lessor; provided, however,
that if such default cannot with diligence be cured by Lender within such
fifteen (15) day period, the commencement of action by Lender within such
fifteen (15) day period to remedy the same shall be deemed sufficient so long as
Lender pursues such cure with diligence;
No Advance Rents. Lessee will make no payments or prepayments of rent more than
one (1) month in advance of the time when the same become due under the Lease;
and

2.



--------------------------------------------------------------------------------



 



Assignment of Rents. Upon receipt by Lessee of written notice from Lender that
Lender has elected to terminate the license granted to Lessor to collect rents,
as provided in the Deed of Trust, and directing the payment of rents by Lessee
to Lender, Lessee shall comply with such direction to pay and shall not be
required to determine whether Lessor is in default under the Loan and/or the
Deed of Trust.
ATTORNMENT. In the event of a foreclosure under the Deed of Trust, Lessee agrees
for the benefit of Lender (including for this purpose any transferee of Lender
or any transferee of Lessor’s title in and to the Property by Lender’s exercise
of the remedy of sale by foreclosure under the Deed of Trust) as follows:
Payment of Rent. Lessee shall pay to Lender all rental payments required to be
made by Lessee pursuant to the terms of the Lease for the duration of the term
of the Lease;
Continuation of Performance. Lessee shall be bound to Lender in accordance with
all of the provisions of the Lease for the balance of the term thereof, and
Lessee hereby attorns to Lender as its landlord, such attornment to be effective
and self-operative without the execution of any further instrument immediately
upon Lender succeeding to Lessor’s interest in the Lease and giving written
notice thereof to Lessee;
No Offset. Lender shall not be liable for, nor subject to, any offsets or
defenses which Lessee may have by reason of any act or omission of Lessor under
the Lease, nor for the return of any sums which Lessee may have paid to Lessor
under the Lease as and for security deposits, advance rentals or otherwise,
except to the extent that such sums are actually delivered by Lessor to Lender;
and
Subsequent Transfer. If Lender, by succeeding to the interest of Lessor under
the Lease, should become obligated to perform the covenants of Lessor
thereunder, then, upon any further transfer of Lessor’s interest by Lender, all
of such obligations shall terminate as to Lender.
NON-DISTURBANCE. In the event of a foreclosure under the Deed of Trust, so long
as there shall then exist no breach, default, or event of default on the part of
Lessee under the Lease, Lender agrees for itself and its successors and assigns
that the leasehold interest of Lessee under the Lease shall not be extinguished
or terminated by reason of such foreclosure, but rather the Lease shall continue
in full force and effect and Lender shall recognize and accept Lessee as tenant
under the Lease subject to the terms and provisions of the Lease except as
modified by this Agreement; provided, however, that Lessee and Lender agree that
the following provisions of the Lease (if any) shall not be binding on
Lender:any option to purchase with respect to the Property; any right of first
refusal with respect to the Property; any provision regarding the use of
insurance proceeds or condemnation proceeds with respect to the Property which
is inconsistent with the terms of the Deed of Trust.
MISCELLANEOUS.
Heirs, Successors, Assigns and Transferees. The covenants herein shall be
binding upon, and inure to the benefit of, the heirs, successors and assigns of
the parties hereto; and
Notices. All notices or other communications required or permitted to be given
pursuant to the provisions hereof shall be deemed served upon delivery or, if
mailed, upon the first to occur of receipt or the expiration of three (3) days
after deposit in United States Postal Service, certified mail, postage prepaid
and addressed to the address of Lessee or Lender appearing below:
“OWNER”
“LESSEE”
provided, however, any party shall have the right to change its address for
notice hereunder by the giving of written notice thereof to the other party in
the manner set forth in this Agreement; and
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
and be construed as one and the same instrument; and

3.



--------------------------------------------------------------------------------



 



Remedies Cumulative. All rights of Lender herein to collect rents on behalf of
Lessor under the Lease are cumulative and shall be in addition to any and all
other rights and remedies provided by law and by other agreements between Lender
and Lessor or others; and
Paragraph Headings. Paragraph headings in this Agreement are for convenience
only and are not to be construed as part of this Agreement or in any way
limiting or applying the provisions hereof.
INCORPORATION. Exhibit A and Lease Guarantor’s Consent are attached hereto and
incorporated herein by this reference.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

     
NOTICE:
  THIS SUBORDINATION AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE PERSON
OBLIGATED ON YOUR REAL PROPERTY SECURITY TO OBTAIN A LOAN A PORTION OF WHICH MAY
BE EXPENDED FOR OTHER PURPOSES THAN IMPROVEMENT OF THE LAND.

4.



--------------------------------------------------------------------------------



 



Exhibit D
FORM OF ESTOPPEL CERTIFICATE
                    , 20                    
                                        
                                        
                                        
Re                                         
                                              _, California
Ladies and Gentlemen:
Reference is made to that certain Lease, dated as of                     ,
20___, between                      LLC, a California limited liability company
(“Landlord”), and the undersigned (herein referred to as the “Lease”). A copy of
the Lease [and all amendment thereto] is [are] attached hereto as Exhibit A. At
the request of Landlord in connection with [ State reasons for request for
estoppel certificate ], the undersigned hereby certifies to Landlord and to
[state names of other parties requiring certification (e.g., lender, purchaser,
investor)] (“Lender"/ “Purchaser"/ “Investor”) and each of your respective
successors and assigns as follows:
     1. The undersigned is the tenant under the Lease.
     2. The Lease is in full force and effect and has not been amended,
modified, supplemented or superseded except as indicated in Exhibit A.
     3. There is, to the undersigned’s knowledge, no defense, offset, claim or
counterclaim by or in favor of the undersigned against Landlord under the Lease
or against the obligations of the undersigned under the Lease. The undersigned
has no renewal, extension or expansion option, no right of first offer or right
of first refusal and no other similar right to renew or extend the term of the
Lease or expand the property demised thereunder except as may be expressly set
forth in the Lease.
     4. The undersigned is not aware of any default now existing of the
undersigned or of Landlord under the Lease, nor of any event which with notice
or the passage of time or both would constitute a default of the undersigned or
of Landlord under the Lease.
     5. The undersigned has not received notice of a prior transfer, assignment,
hypothecation or pledge by Landlord of any of Landlord’s interest in the Lease.
     6. The monthly rent due under the Lease is $                     and has
been paid through                     , and all additional rent due and payable
under the Lease has been paid through                     .
     7. The term of the Lease commenced on                     , and expires on
                    , unless sooner terminated pursuant to the provisions of the
Lease. Landlord has performed all work required by the Lease for the
undersigned’s initial occupancy of the demised property.
     8. The undersigned has deposited the sum of $                     with
Landlord as security for the performance of its obligations as tenant under the
Lease, and no portion of such deposit has been applied by Landlord to any
obligation under the Lease.
     9. There is no free rent period pending, nor is Tenant entitled to any
Landlord’s contribution.
The above certifications are made to Landlord and [Lender/ Purchaser/ Investor]
knowing that Landlord and [Lender/ Purchaser/ Investor] will rely thereon in
[making a loan secured in part by an assignment of the Lease/ accepting an
assignment of the Lease/ investing in Landlord/other].
Very truly yours,
                                        

1.



--------------------------------------------------------------------------------



 



By:                                         
Name:                                         
Title:                                         

2.



--------------------------------------------------------------------------------



 



Exhibit E
RULES AND REGULATIONS
     10. The sidewalks, halls, passages, exits, entrances, elevators, and
stairways of the Building shall not be obstructed by any of the tenants or used
by them for any purpose other than for ingress to and egress from their
respective Premises. The halls, passages, exits, entrances, elevators, and
stairways are not for the general public, and Landlord shall in all cases retain
the right to control and prevent access thereto of all persons whose presence in
the judgment of Landlord would be prejudicial to the safety, character,
reputation and interests of the Building and its tenants, provided that nothing
herein contained shall be construed to prevent ingress to and egress from
Tenant’s Premises to persons with whom any tenant normally deals in the ordinary
course of its business, unless such persons are engaged in illegal activities.
Except as specifically set forth in the Lease, no tenant and no employee or
invitee of any tenant shall go upon the roof of the Building.
     11. No sign, placard, picture, name, advertisement or notice visible from
the exterior of any tenant’s Premises shall be inscribed, painted, affixed or
otherwise displayed by any tenant on any part of the Building without the prior
written consent of Landlord. All approved signs or lettering on doors or walls
adjacent to doors shall be printed, painted, affixed or inscribed at the expense
of the Tenant by a person approved by Landlord, which approval will not be
unreasonably withheld (provided that Landlord shall have no such approval right
in connection with interior Premises signs which are not visible from the
exterior of the Premises). Except as specifically set forth in the Lease, signs
visible from outside the Building will not be permitted.
     12. No cooking shall be done or permitted on the Premises, except that use
by any tenant of food and beverage vending machines and Underwriters’ Laboratory
approved microwave and toaster ovens and equipment for brewing coffee, tea, hot
chocolate and similar beverages shall be permitted; provided that such use is in
accordance with all applicable federal, state and city laws, codes, ordinances,
rules and regulations.
     13. No tenant shall employ any person or persons other than Landlord’s
janitorial service for the purpose of cleaning the Premises, unless otherwise
approved by Landlord. No person or persons other than those approved by Landlord
shall be permitted to enter the Building for the purpose of cleaning the same.
No tenant shall cause any unnecessary labor by reason of such tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Janitor service (other than garbage removal) will not be furnished to rooms when
such rooms are occupied after 8:00 P.M. unless, by prior arrangement with
Landlord, service is extended to a later hour for specifically designated rooms
with any additional cost to be paid by the requesting tenant.
     14. Landlord will furnish each tenant free of charge with two keys to each
door lock in its Premises. Landlord may make a reasonable charge for any
additional keys. Tenants shall have the right to make keys. No tenant shall
change any lock without the express written consent of the Landlord. The tenants
shall in each case furnish Landlord with a key for any such lock. Each tenant,
upon the termination of its tenancy, shall deliver to Landlord all keys to doors
in the Building which shall have been furnished to or made by the tenant.
     15. Landlord shall have the right to prescribe the weight, size and
position of all equipment, materials, furniture or other property brought into
the Building. Heavy objects shall, if considered necessary by Landlord, stand on
wood strips of such thickness as is necessary properly to distribute the weight.
     16. No tenant shall use or keep in the Premises or the Building any
kerosene, gasoline or inflammable or combustible fluid or material other than
limited quantities thereof reasonably necessary for the operation or maintenance
of office equipment, or, without Landlord’s prior approval, use any method of
heating or air conditioning other than that supplied by Landlord except as
otherwise specifically permitted by the Tenant’s Lease. No tenant shall use or
keep or permit to be used or kept any foul or noxious gas or substance in the
Premises, or permit or suffer the Premises to be occupied or used in a manner
offensive or objectionable to Landlord or other occupants of the Building by
reason of noise, odors or vibrations, or interfere in any way with other tenants
or those having business therein except as otherwise specifically permitted by
the Tenant’s Lease.
     17. Landlord shall have the right, exercisable without liability to any
tenant to change the name and street address of the Project, provided that
Landlord shall reimburse Tenant for reasonable costs of replacing Tenant’s
stationery resulting from any such change.
     18. Landlord reserves the right to exclude from the Building between the
hours of 6:00 P.M. and 8:00 A.M. and at all hours on Saturdays, Sundays and
legal holidays all persons who do not present a proper access card or other
identification as an employee of Tenant or who do not otherwise present

1.



--------------------------------------------------------------------------------



 



proper authorization by Tenant for access to the Premises. In the case of
invasion, mob, riot, public excitement or other circumstances rendering such
action advisable in Landlord’s opinion, Landlord reserves the right to prevent
access to the Building during the continuance of the same by such action as
Landlord may deem appropriate.
     19. Intentionally deleted.
     20. No curtains, draperies, blinds, shutters, shades, screens or other
coverings, hangings or decorations shall be attached to, hung or placed in, or
used in connection with any exterior window in the Building without the prior
consent of Landlord. If consented to by Landlord, such items shall be installed
on the office side of the standard window covering and shall in no way be
visible from the exterior of the Building.
     21. Intentionally deleted.
     22. Each tenant shall see that the doors of its Premises are closed and
locked and that all water faucets or apparatus, cooking facilities and office
equipment (excluding office equipment required to be operative at all times) are
shut off before the tenant or its employees leave the Premises at night, so as
to prevent waste or damage, and for any default or carelessness in this regard
the tenant shall be responsible for any damage sustained by other tenants or
occupants of the Building or Landlord. All tenants shall keep the doors to the
Building corridors closed at all times except for ingress and egress.
     23. The toilets, urinals, wash bowls and other restroom facilities shall
not be used for any purpose other than that for which they were constructed, no
foreign substance of any kind whatsoever shall be thrown therein.
     24. Except with the prior consent of Landlord, no tenant shall sell, or
permit the sale at retail, of newspapers, magazines, periodicals, theater
tickets or any other goods or merchandise to the general public in or on the
Premises, in or from the Premises for the service or accommodation of occupants
of any other portion of the Building, nor shall the Premises of any tenant be
used for manufacturing of any kind, or any business or activity other than that
specifically provided for in such tenant’s lease.
     25. Except as specifically set forth in the Lease, no tenant shall install
any antenna, loudspeaker, or any other device on the roof or exterior walls of
the Building.
     26. There shall not be used in any portion of the Building, by any tenant
or its invitees, any hand trucks or other material handling equipment except
those equipped with rubber tires and side guards unless otherwise approved by
Landlord.
     27. Each tenant shall store its refuse within its Premises or in any trash
collection area which is part of the Base Building or as otherwise approved by
Landlord. No material shall be placed in the refuse boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of refuse in the City of Irvine
without being in violation of any law or ordinance governing such disposal. All
refuse disposal shall be made only through entryways and elevators provided for
such purposes and at such times as Landlord shall designate.
     28. Canvassing, peddling, soliciting, and distribution of handbills or any
other written materials in the Building are prohibited, and each tenant shall to
prevent the same.
     29. Smoking in all portions of the Building is prohibited, and each tenant
shall cooperate to prevent the same.
     30. Intentionally deleted.
     31. Holidays shall be limited to the following: Christmas (December 25);
New Years (January 1); Memorial Day; Independence Day (July 4); Labor Day; and
Thanksgiving.
     32. The requirements of the tenants will be attended to only upon
application by telephone or in person at the office of the Landlord or
Landlord’s designated representative. Employees of Landlord shall not perform
any work or do anything outside of their regular duties unless under special
instructions from Landlord.
     33. Intentionally deleted.
     34. These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of any lease of Premises in the Building.
In the event of any conflict between these rules and regulations and the Lease,
the Lease shall prevail and control.

2.



--------------------------------------------------------------------------------



 



     35. Subject to the terms of the leases, Landlord reserves the right to make
such other and reasonable rules and regulations as in its judgment may from time
to time be needed for the safety, care and cleanliness of the Building, and for
the preservation of good order therein.
     36. For purposes of this Exhibit F, all Rules and Regulations applicable to
the Premises shall also apply to any storage space leased by Tenant.

3.